Exhibit 10.1

 

 

 

Published CUSIP Number: 15957UAA2

Revolver CUSIP Number: 15957UAB0

Closing Date Term Loan CUSIP Number: 15957UAC8

Delayed Draw Term Loan CUSIP Number: 15957UAD6

CREDIT AGREEMENT

Dated as of September 21, 2018

among

CHARAH SOLUTIONS, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO

BANK OF AMERICA, N.A.

and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Joint Lead Arrangers and Joint Bookrunners

REGIONS BANK,

as Syndication Agent

FIFTH THIRD BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      38  

1.03

  Accounting Terms      39  

1.04

  Rounding      40  

1.05

  Times of Day      40  

1.06

  Letter of Credit Amounts; Rates      40  

1.07

  UCC Terms      40  

1.08

  Limited Condition Acquisitions and Financial Covenants      40  

ARTICLE II

  COMMITMENTS AND CREDIT EXTENSIONS      41  

2.01

  Loans      41  

2.02

  Borrowings, Conversions and Continuations of Loans      42  

2.03

  Letters of Credit      43  

2.04

  Swingline Loans      52  

2.05

  Prepayments      55  

2.06

  Termination or Reduction of Commitments      58  

2.07

  Repayment of Loans      59  

2.08

  Interest and Default Rate      60  

2.09

  Fees      61  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     61  

2.11

  Evidence of Debt      62  

2.12

  Payments Generally; Administrative Agent’s Clawback      63  

2.13

  Sharing of Payments by Lenders      65  

2.14

  Cash Collateral      66  

2.15

  Defaulting Lenders      67  

2.16

  Increase in Commitments      69  

ARTICLE III

  TAXES, YIELD PROTECTION AND ILLEGALITY      73  

3.01

  Taxes      73  

3.02

  Illegality.      78  

3.03

  Inability to Determine Rates      78  

3.04

  Increased Costs      80  

3.05

  Compensation for Losses      82  

3.06

  Mitigation Obligations; Replacement of Lenders      82  

3.07

  Survival      83  

ARTICLE IV

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      83  

4.01

  Conditions of Initial Credit Extension      83  

4.02

  Conditions to all Credit Extensions      86  

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      87  

5.01

  Existence, Qualification and Power      87  

5.02

  Authorization; No Contravention      87  

5.03

  Governmental Authorization; Other Consents      87  

5.04

  Binding Effect.      88  

5.05

  Financial Statements; No Material Adverse Effect      88  

5.06

  Litigation      89  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

5.07

  No Default      89  

5.08

  Ownership of Property      89  

5.09

  Environmental Compliance      89  

5.10

  Insurance      90  

5.11

  Taxes      90  

5.12

  ERISA Compliance      90  

5.13

  Margin Regulations; Investment Company Act      91  

5.14

  Disclosure      91  

5.15

  Compliance with Laws      92  

5.16

  Solvency      92  

5.17

  Casualty, Etc      92  

5.18

  Sanctions Concerns and Anti-Corruption Laws      92  

5.19

  Responsible Officers      92  

5.20

  Subsidiaries; Equity Interests; Loan Parties      93  

5.21

  Collateral Representations      93  

5.22

  Intellectual Property; Licenses, Etc      93  

5.23

  Labor Matters      94  

5.24

  EEA Financial Institutions      94  

5.25

  Beneficial Ownership Certification      94  

ARTICLE VI

  AFFIRMATIVE COVENANTS      94  

6.01

  Financial Statements      94  

6.02

  Certificates; Other Information      95  

6.03

  Notices      97  

6.04

  Payment of Taxes      98  

6.05

  Preservation of Existence, Etc      98  

6.06

  Maintenance of Properties      98  

6.07

  Maintenance of Insurance      98  

6.08

  Compliance with Laws      99  

6.09

  Books and Records      99  

6.10

  Inspection Rights      99  

6.11

  Use of Proceeds      100  

6.12

  Covenant to Guarantee Obligations      100  

6.13

  Covenant to Give Security      100  

6.14

  Further Assurances      101  

6.15

  Compliance with Environmental Laws      101  

6.16

  Anti-Corruption Laws      102  

6.17

  Deposit Account, Lockbox and Treasury Services      102  

6.18

  Post-Closing Obligations      102  

ARTICLE VII

  NEGATIVE COVENANTS      102  

7.01

  Liens      102  

7.02

  Indebtedness      103  

7.03

  Investments      105  

7.04

  Fundamental Changes      106  

7.05

  Dispositions      107  

7.06

  Restricted Payments      108  

7.07

  Change in Nature of Business      109  

7.08

  Transactions with Affiliates      109  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

7.09

  Burdensome Agreements      109  

7.10

  Use of Proceeds      110  

7.11

  Financial Covenants      110  

7.12

  Amendments of Organization Documents/Riverbend/Sutton Contract; Fiscal Year;
Legal Name, State of Formation; Form of Entity and Accounting Changes      110  

7.13

  Sale and Leaseback Transactions      111  

7.14

  Sanctions      111  

7.15

  Anti-Corruption Laws      111  

7.16

  Payments and Modifications of Subordinated Debt      111  

ARTICLE VIII

  EVENTS OF DEFAULT AND REMEDIES      111  

8.01

  Events of Default      111  

8.02

  Remedies upon Event of Default      114  

8.03

  Application of Funds      114  

8.04

  Borrower’s Right to Cure      115  

ARTICLE IX

  ADMINISTRATIVE AGENT      116  

9.01

  Appointment and Authority      116  

9.02

  Rights as a Lender      117  

9.03

  Exculpatory Provisions      117  

9.04

  Reliance by Administrative Agent      118  

9.05

  Delegation of Duties      119  

9.06

  Resignation of Administrative Agent      119  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      121  

9.08

  No Other Duties, Etc      121  

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      121  

9.10

  Collateral and Guaranty Matters      122  

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      123  

9.12

  Lender ERISA Representation      124  

ARTICLE X

  CONTINUING GUARANTY      126  

10.01

  Guaranty      126  

10.02

  Rights of Lenders      126  

10.03

  Certain Waivers      126  

10.04

  Obligations Independent      127  

10.05

  Subrogation      127  

10.06

  Termination; Reinstatement      127  

10.07

  Stay of Acceleration      127  

10.08

  Condition of Borrower      128  

10.09

  Appointment of Borrower      128  

10.10

  Right of Contribution      128  

10.11

  Keepwell      128  

ARTICLE XI

  MISCELLANEOUS      128  

11.01

  Amendments, Etc      128  

11.02

  Notices; Effectiveness; Electronic Communications      131  

11.03

  No Waiver; Cumulative Remedies; Enforcement      133  

11.04

  Expenses; Indemnity; Damage Waiver      133  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

11.05

  Payments Set Aside      136  

11.06

  Successors and Assigns      136  

11.07

  Treatment of Certain Information; Confidentiality      142  

11.08

  Right of Setoff      143  

11.09

  Interest Rate Limitation      144  

11.10

  Counterparts; Integration; Effectiveness      144  

11.11

  Survival of Representations and Warranties      145  

11.12

  Severability      145  

11.13

  Replacement of Lenders      145  

11.14

  Governing Law; Jurisdiction; Etc      146  

11.15

  Waiver of Jury Trial      147  

11.16

  Subordination      147  

11.17

  No Advisory or Fiduciary Responsibility      148  

11.18

  Electronic Execution of Assignments and Certain Other Documents      148  

11.19

  USA PATRIOT Act Notice      149  

11.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      149
 

 

-iv-



--------------------------------------------------------------------------------

Borrower Prepared Schedules: Schedule 1.01(c)   Responsible Officers Schedule
1.01(d)   Disqualified Institutions Schedule 1.01(e)   Existing Letters of
Credit Schedule 5.10   Insurance Schedule 5.12   Pension Plans Schedule 5.20(a)
  Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments
Schedule 5.20(b)   Loan Parties Schedule 5.23   Labor Matters Schedule 7.01  
Existing Liens Schedule 7.02   Existing Indebtedness Schedule 7.03   Existing
Investments Administrative Agent Prepared Schedules: Schedule 1.01(a)   Certain
Addresses for Notices Schedule 1.01(b)   Initial Commitments and Applicable
Percentages Schedule 6.18   Post-Closing Obligations Exhibits   Form of: Exhibit
A   Administrative Questionnaire Exhibit B   Assignment and Assumption Exhibit C
  Compliance Certificate Exhibit D   Joinder Agreement Exhibit E   Loan Notice
Exhibit F   Revolving Note Exhibit G   Secured Party Designation Notice Exhibit
H   Solvency Certificate Exhibit I   Swingline Loan Notice Exhibit J   Term Note
Exhibit K   Secretary’s Certificate Exhibit L   U.S. Tax Compliance Certificates
Exhibit M   Landlord Waiver Exhibit N   Officer’s Certificate Exhibit O  
Authorization to Share Insurance Information Exhibit P   Notice of Loan
Prepayment Exhibit Q   Funding Indemnity Letter

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 21, 2018, among CHARAH
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) from time to time party hereto,
and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Additional Secured Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by such Term Lender’s Closing Date Term
Commitment at such time and, the Delayed Draw Term Loan Commitment at such time
and the outstanding principal amount of such Term Lender’s Term Loans at such
time, and (b) in respect of the Revolving Facility, with respect to any
Revolving Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Facility represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15. If the Commitment of all of the Revolving Lenders to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.01(b) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below under
the applicable column, in each case opposite the applicable Pricing Level then
in effect (based on the Consolidated Net Leverage Ratio):

 

Pricing

Level

  

Consolidated Net

Leverage Ratio

   Eurodollar
Rate     Base
Rate     Commitment
Fee     Letter of
Credit Fee  

I

  

Less than 1.50 to 1.00

     1.75 %      0.75 %      0.25 %      1.30 % 

II

  

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

     2.00 %      1.00 %      0.25 %      1.50 % 

III

  

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

     2.25 %      1.25 %      0.30 %      1.70 % 

IV

  

Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

     2.50 %      1.50 %      0.35 %      1.90 % 

V

  

Greater than or equal to 3.00 to 1.00

     2.75 %      1.75 %      0.35 %      2.10 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level V shall apply, in each case as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Pricing Level IV until the first Business Day immediately following the
date a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 6.02(a) for the fiscal quarter ended September 30, 2018. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of America (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and Regions Capital Markets, a division of Regions
Bank, each in its capacity as joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited combined balance sheets of
Charah, LLC and its Subsidiaries and Allied Power Management, LLC and its
Subsidiaries for the fiscal year ended December 31, 2017, and the related
combined statements of income or operations, shareholders’ equity and cash flows
for such fiscal year for such entities, including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit O (or such other form as required by each
of the Loan Party’s insurance companies).

“Autoborrow Agreement” means, collectively, (a) that certain Autoborrow
Agreement, dated as of the date hereof, by and between the Borrower and the
Administrative Agent, and any successor Autoborrow Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Swingline
Lender and (b) that certain Fee Letter for Swingline Loans linked to Autoborrow
Agreement, dated as of the date hereof, by and between the Borrower and the
Swingline Lender.

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Facility, (b) the date of termination of the Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the Commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than zero percent, such rate shall be deemed to be zero percent for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Brickhaven Property” means the approximately 334 acre site known as the
“Brickhaven Clay Mine” located at 1315 Moncure-Flatwood Road, in the Town of
Moncure, Chatham County, North Carolina.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of similar equipment or with insurance proceeds
therefrom shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
proceeds of such sale or the amount of such insurance proceeds, as applicable,
and (b) the term “Capital Expenditures” shall not include any expenditures
(i) made or assumed in connection with a Permitted Acquisition (and, for the
avoidance of doubt, the purchase price of any Permitted Acquisition shall not be
included in the term “Capital Expenditure”), (ii) to the extent such Person is
reimbursed in cash by a third party, or (iii) expenditures to the extent that
they are actually paid for by any Person other than a Loan Party or any of its
Subsidiaries and for which no Loan Party or any of its Subsidiaries has provided
or is required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Obligations, the Obligations
in respect of Swingline Loans or the obligations of the Revolving Lenders to
fund participations in respect thereof (as the context may require), (a) cash or
deposit account balances, (b) backstop letters of credit entered into on terms,
from issuers and in amounts satisfactory to the Administrative Agent and the L/C
Issuer, and/or (c) if the Administrative Agent and the L/C Issuer or Swingline
Lender shall agree, in their reasonable discretion, other credit support, in
each case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

5



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one-hundred eighty
(180) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above; and

(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and
(d) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

6



--------------------------------------------------------------------------------

“CFC” means any Person that is a “controlled foreign corporation” under
Section 957 of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than (i) Bernhard Capital Partners Management LP and its controlled
investment affiliates, (ii) any employee benefit plan of the Borrower and its
Subsidiaries and any Person acting in its capacity as trustee, agent or
fiduciary or administrator of such employee benefit plan, and (iii) the owners
of the Equity Interests in CEP Holdings, Inc. a Delaware corporation, as of the
Closing Date, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of twenty percent (20%) or more of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date hereof.

“Closing Date Term Loan” has the meaning specified in Section 2.01(a).

 

7



--------------------------------------------------------------------------------

“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make a portion of the Term Loan to the Borrower pursuant to Section 2.01(a) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Lender’s name on Schedule 1.01(b) under the
caption “Closing Date Term Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Closing Date Term Commitment of all Term
Lenders on the Closing Date shall be $205,000,000.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” or “Property” referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties. For the sake of
clarity, “Collateral” does not include the Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Closing Date Term Commitment, Delayed Draw Term Loan
Commitment or a Revolving Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP (or, with respect to any Measurement Period
that includes any fiscal quarter ending prior to the Reorganization Date, the
combined results of operation of Charah, LLC and its Subsidiaries and Allied
Power Management, LLC and its Subsidiaries as set forth in the Audited Financial
Statements).

“Consolidated EBITDA” means, for any period, subject to Section 8.04 solely for
purposes of determining compliance with the financial covenants set forth in
Section 7.11, if applicable, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, (a) Consolidated Net Income for the most recently
completed Measurement Period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income (without duplication): (i) Consolidated
Interest Charges, (ii) the provision for federal, state, local and foreign
income taxes payable, (iii) depreciation, depletion and amortization expense,
(iv) non-cash charges and losses (excluding any such non-cash charges or losses
to the extent (A) there were cash charges with respect to such charges and
losses in past accounting periods or (B) there is a reasonable expectation that
there will be cash charges with respect to such charges and losses in future
accounting

 

8



--------------------------------------------------------------------------------

periods), (v) extraordinary losses, (vi) one-time out-of-pocket fees, payments,
expenses (including legal, tax and structuring) or charges related to the
transactions entered into in connection with this Agreement in an aggregate
amount not to exceed $4,000,000, (vii) out-of-pocket fees, payments expenses
(including legal, tax and structuring) or charges related to any Disposition,
recapitalization, issuance of Equity Interests and any incurrence, registration
(actual or proposed), repayment or amendment, negotiation, modification,
restatement, waiver, forbearance or other transaction costs incurred in
connection with Indebtedness permitted hereunder in an aggregate amount not to
exceed $5,000,000 for any Measurement Period, and (viii) (A) unusual or
non-recurring costs and expenses (including those in respect of discontinued
operations but excluding restructuring and business optimization expenses) and
out-of-pocket fees, payments, expenses or charges related to any Investment
permitted hereunder (including a Permitted Acquisition) and (B) restructuring
and business optimization expenses in an aggregate amount not to exceed 5% of
Consolidated EBITDA for any Measurement Period (without giving effect to this
clause (viii)(B) in such calculation); provided that (x) the aggregate amount
added back to Consolidated EBITDA under this clause (viii) shall not exceed (1)
25% of Consolidated EBITDA for any Measurement Period ending on or before
September 30, 2019 and (2) 15% of Consolidated EBITDA for any Measurement Period
ending after September 30, 2019 (in each case without giving effect to this
clause (viii) in such calculation), (y) the aggregate amount of legal fees added
back to Consolidated EBITDA under this clause (viii) shall not exceed (1)
$15,000,000 for any Measurement Period ending on or before June 30, 2019, (2)
$10,000,000 for the Measurement Periods ending on September 30, 2019 and
December 31, 2019, and (3) $7,000,000 for any Measurement Period ending after
December 31, 2019, and (z) with respect to amounts added-back pursuant to this
clause (viii), the Borrower shall have provided a reasonably detailed statement
or schedule of such costs and expenses and a Responsible Officer of the Borrower
shall have certified to the Administrative Agent that such amounts have been
added-back in good faith by the Borrower, less (c) without duplication and to
the extent reflected as a gain or otherwise included in the calculation of
Consolidated Net Income for such period (i) non-cash gains (excluding any such
non-cash gains to the extent (A) there were cash gains with respect to such
gains in past accounting periods or (B) there is a reasonable expectation that
there will be cash gains with respect to such gains in future accounting
periods) and (ii) any extraordinary gains (provided that the receipt by a Loan
Party of a payment under the Riverbend/Sutton Contract upon a termination or
“Deemed Termination” (defined in the Riverbend/Sutton Contract) of the
Riverbend/Sutton Contract shall not be an extraordinary gain).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA, plus (ii) lease expense
and rent expense, less (iii) the aggregate amount of all unfinanced Capital
Expenditures, less (iv) Restricted Payments (other than any Restricted Payment
permitted pursuant to Section 7.06(b)) and any earn-out payments paid in cash,
less (v) the aggregate amount of federal, state, local and foreign income taxes
paid in cash, in each case, of or by the Borrower and its Subsidiaries for the
most recently completed Measurement Period to (b) the sum of (i) Consolidated
Interest Charges paid in cash, (ii) the aggregate principal amount of all
scheduled principal payments or redemptions of Consolidated Funded Indebtedness
and any scheduled capital lease obligations, but excluding any such payments to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02; provided that, for the
immediately succeeding four fiscal quarters after a Riverbend/Sutton Termination
Prepayment is made pursuant to Section 2.05(b)(ii) (and if more than one such
payment is made, the immediately succeeding four fiscal quarters after the
initial Riverbend/Sutton Termination Prepayment), this clause (b)(ii) shall only
include the principal payments or redemptions of Consolidated Funded
Indebtedness and capital lease payments required to be made during the
applicable Measurement Period, and (iii) to the extent not included in
Consolidated Interest Charges, lease expense and rent expense.

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar debt
instruments; (b) all purchase money Indebtedness; (c) all amounts owed under
drawn letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties and similar instruments (including, for the
avoidance of doubt, the due and payable penal sum under any surety bond called
upon by the obligee thereof but excluding the penal sum of any surety bond not
then due and payable); (d) all obligations in respect of the deferred purchase
price of property or services (including, without limitation, earn-out
obligations to the extent due and payable, but excluding trade accounts payable
in the ordinary course of business); (e) all Attributable Indebtedness; (f) all
obligations to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Disqualified Equity Interests; (g) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Borrower or any
Subsidiary; and (h) all Indebtedness of the types referred to in clauses
(a) through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such Measurement Period shall be included in determining Consolidated Net
Income, and (b) any income (or loss) for such Measurement Period of any Person
if such Person is not a wholly-owned Subsidiary or a Loan Party, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a wholly-owned Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a wholly-owned
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (a) of this proviso).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Funded Indebtedness as of such date minus (ii) an
amount equal to the lesser of (A) the amount of all Unrestricted Cash and Cash
Equivalents and (B) $30,000,000, to (b) Consolidated EBITDA for the most
recently completed four fiscal quarter period.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earn-outs and other contingent
obligations that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (e) all amounts paid in respect of covenants not to compete and
consulting agreements that should be recorded on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by the Borrower or any Subsidiary in
connection with such Acquisition. For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of the Borrower shall be
valued in accordance with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Expiration Date” has the meaning assigned thereto in Section 8.04.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the

 

11



--------------------------------------------------------------------------------

Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Delayed Draw Availability Period” means, in respect of the Term Facility, the
period from and including the first day following the Closing Date to the
earliest of (a) the date that falls eighteen (18) months after the Closing Date,
(b) the date of termination of the Delayed Draw Term Loan Commitments pursuant
to Section 2.06, (c) the Maturity Date for the Term Facility and (d) the date of
termination of the Commitments of the respective Term Lenders to make Term Loans
pursuant to Section 8.02.

“Delayed Draw Term Loan” has the meaning specified in Section 2.01(a).

“Delayed Draw Term Loan Commitment” means, as to each Term Lender, its
obligation to make Delayed Draw Term Loans to the Borrower pursuant to
Section 2.01(a) in an aggregate principal amount not to exceed the amount set
forth opposite such Term Lender’s name on Schedule 1.01(b) under the caption
“Delayed Draw Term Loan Commitment” opposite such caption in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Delayed Draw Term Loan Commitment of all Term Lenders on the
Closing Date is $25,000,000.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

12



--------------------------------------------------------------------------------

“Designated SPE” means any bankruptcy remote special purpose entity designated
in writing by the Borrower to the Administrative Agent and permitted under this
Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, other than satisfaction in the ordinary
course of business.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date for the Term Facility; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries or by any such plan to such officers or
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Disqualified Institution” means (a) each Person set forth on Schedule 1.01(d),
(b) any Person that is a Competitor of the Borrower and its Subsidiaries and is
identified to the Administrative Agent by the Borrower by legal name after the
Closing Date for inclusion on Schedule 1.01(d), which such updates shall be
provided by the Administrative Agent to the Lenders by the posting thereof on
the Platform, and (c) any Affiliates of any such entities identified under
clauses (a) and (b) of this definition that are either (i) clearly identifiable
as Affiliates on the basis of such Affiliate’s legal name or (ii) identified in
writing by legal name in a written notice to the Administrative Agent and the
Lenders not less than three (3) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude (x) any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time and
(y) any bona fide debt fund or investment vehicle of any Competitor that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans, fixed-income instruments, bonds and similar extensions of credit in the
ordinary course of business with separate fiduciary duties to investors in such
fund or vehicle (except with respect to any bona fide debt fund or investment
vehicle excluded pursuant to clause (a) of this definition).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“DQ List” has the meaning specified in Section 11.06(g)(iv).

 

13



--------------------------------------------------------------------------------

“Duke Energy” means Duke Energy Business Services LLC and any of its
Subsidiaries and Affiliates, including, without limitation, Duke Energy
Carolinas, LLC and Duke Energy Progress, Inc.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(g).

“Environmental Laws” means any and all current and future federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

14



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero percent, such rate shall be deemed to be
zero percent for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means (a) deposit accounts established solely as a zero
balance disbursement account, (b) deposit accounts established solely for the
purpose of funding payroll and wage and benefit payments, (c) deposit and
securities accounts that, when aggregated with the amounts on deposit in all
other deposit and securities accounts for which Qualifying Control Agreements
have not been obtained (other than those specified in clauses (a), (b), (d), (e)
and (f)) do not exceed $1,000,000 in the aggregate at any time, (d) deposit
accounts established exclusively as trust, escrow or fiduciary accounts,
(e) deposit accounts holding solely cash collateral for a third party that
constitutes a Permitted Lien, and (f) deposit accounts holding solely escrow
funds with respect to any Permitted Acquisition.

“Excluded Property” means, with respect to any Loan Party:

(a) any owned or leased real property and any leasehold interests in real
property;

(b) any Intellectual Property for which a perfected Lien thereon is not effected
either by filing of a UCC financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office;

(c) the Project Escrow Accounts;

(d) the Equity Interests in any Excluded Subsidiary or Foreign Subsidiary of any
Loan Party, in each case to the extent not required to be pledged to secure the
Secured Obligations pursuant to the Collateral Documents;

(e) Equity Interests in or assets of any joint venture with a third party that
is not an Affiliate of a Loan Party, to the extent such joint venture is
permitted by this Agreement and a pledge of such Equity Interests is prohibited
by a provision in the documents governing such joint venture that is in effect
on the Closing Date or on the date of acquisition or formation of such joint
venture and such provision is not entered into in contemplation of this
Agreement, unless such prohibition is terminated, rendered unenforceable by the
applicable anti-assignment clauses of the UCC or applicable Laws or such consent
is obtained;

(f) any lease, license, permit or other agreements, or any property subject to a
purchase money security interest, capital lease obligations or similar financing
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would invalidate
such lease, license, permit or agreement, purchase money capital lease
obligation or similar financing arrangement, or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) after
giving effect to anti-assignment clauses of the UCC and applicable Laws, other
than the proceeds and receivables thereof the assignment of which is expressly
deemed effective under applicable Laws notwithstanding such prohibition;

(g) any property or asset for which a pledge thereof or the grant of a security
interest therein could reasonably be expected to result in materially adverse
tax consequences as reasonably agreed by the Borrower and the Administrative
Agent;

 

16



--------------------------------------------------------------------------------

(h) any Excluded Account described in clauses (b), (d) and (f) of the such
definition;

(i) any United States federal “intent to use” trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law; and

(j) any property to the extent, in the reasonable judgment of the Administrative
Agent, the burden or cost of perfection, pledge thereof or a security interest
therein is excessive in view of the benefits of such pledge or security interest
in favor of the Secured Parties.

“Excluded Subsidiary” means (a) any Subsidiary that is a CFC, (b) any Subsidiary
that is a Subsidiary of a CFC, (c) any Subsidiary substantially all of the
assets of which consist of Equity Interests and/or Indebtedness of one or more
CFCs, (d) any Subsidiary that is prohibited by an enforceable provision of any
applicable Law or contractual obligation existing on the Closing Date or
existing at the time such Subsidiary is acquired after the Closing Date (if such
prohibition was not created in contemplation of such entity becoming a
Subsidiary), in each case from guaranteeing the Secured Obligations (and for so
long as such prohibition is in effect), (e) any Immaterial Subsidiary, (f) any
Subsidiary for which the Borrower and the Administrative Agent reasonably agree
that the cost or other consequences of such Subsidiary guaranteeing the Secured
Obligations is excessive in relation to the value afforded by such guarantee,
and (g) any Designated SPE; provided that (i) if either (A) the total assets of
the Excluded Subsidiaries described in clauses (a) through (f) above, taken as a
whole, as of the last day of the fiscal quarter set forth in the most recent
financial statements delivered pursuant to Section 6.01(a) or (b), is greater
than ten percent (10%) of the Consolidated total assets the Borrower and its
Subsidiaries on such date or (B) the total Consolidated EBITDA of all Excluded
Subsidiaries, taken as a whole, for the Measurement Period ending on the last
day of the most recent fiscal quarter covered by such financial statements is
greater than ten percent (10%) of the Consolidated EBITDA of the Borrower and
its Subsidiaries for such period, then the Borrower shall identify in writing
and cause one or more Immaterial Subsidiaries to become Subsidiary Guarantors
and comply with the requirements of Sections 6.12 and 6.13 until the total
assets of the Excluded Subsidiaries described in clauses (a) through (f) above
and the total Consolidated EBITDA of all Excluded Subsidiaries, in each case
taken as a whole, constitute less than ten percent (10%) of Consolidated total
assets and less than ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries at such time.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

17



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreements” means, collectively, (i) that certain Term Loan
Facility Credit Agreement, dated October 25, 2017, by and among Charah, LLC and
Allied Power Management, LLC, as borrowers, Charah Sole Member LLC and Allied
Power Sole Member, LLC, as guarantors, the lenders party thereto from time to
time, and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent and (ii) that certain Revolving Loan Facility Credit Agreement,
dated October 25, 2017, by and among Charah, LLC, Allied Power Management, LLC
and Allied Power Services, LLC, as borrowers, Charah Sole Member LLC and Allied
Power Sole Member, LLC, as guarantors, the lenders party thereto from time to
time, and Regions Bank, as administrative agent, collateral agent, swingline
lender and letter of credit issuer.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(e).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including any payment
received under the Riverbend/Sutton Contract upon a termination or “Deemed
Termination” (defined in the Riverbend/Sutton Contract) under the
Riverbend/Sutton Contract, tax refunds, pension plan reversions, proceeds of
insurance (other than (i) proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings, (ii) proceeds of
Involuntary Dispositions and (iii) insurance proceeds representing reimbursement
of litigation expenses), indemnity payments and any purchase price adjustments;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

 

18



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated August 6, 2018, between the
Borrower, the Administrative Agent and Bank of America.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit Q.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

19



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower (other
than Excluded Subsidiaries) as are or may from time to time become parties to
this Agreement pursuant to Section 6.12 and (b) with respect to Additional
Secured Obligations owing by any Loan Party or any of its Subsidiaries and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, the Borrower.

“Guaranty” means, collectively, the Guaranty made by the Borrower and the other
Guarantors under Article X in favor of the Secured Parties, together with each
other guaranty delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form that is, or
becomes regulated pursuant to any Environmental Law.

 

20



--------------------------------------------------------------------------------

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means, on any date, any direct or indirect Subsidiary of
the Borrower that (a) both (i) has no more than five percent (5%) of the
Consolidated total assets of the Borrower and its Subsidiaries as reflected in
the most recent financial statements delivered pursuant to Section 6.01(a) or
(b) prior to such date and (ii) has generated no more than five percent (5%) of
the Consolidated EBITDA (after giving effect to intercompany eliminations) of
the Borrower and its Subsidiaries for the Measurement Period ending on the last
day of the most recent fiscal quarter covered by such financial statements; and
(b) has been designated in writing as an “Immaterial Subsidiary” by the Borrower
to the Administrative Agent; provided that in no event may any Subsidiary be
designated an Immaterial Subsidiary if it owns the Equity Interests of a
Subsidiary that is not an Immaterial Subsidiary.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.16(c).

“Incremental Increase” has the meaning specified in Section 2.16(a).

“Incremental Revolving Increase” has the meaning specified in Section 2.16(a).

“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.16(d).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under standby letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, all payment obligations
under non-competition, earn-out or similar agreements), except trade accounts
payable in the ordinary course of business and not past due for more than
sixty (60) days after the date on which such trade account was created;

 

21



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all other obligations of such Person in
respect of transactions entered into by such Person that are intended to
function primarily as a borrowing of funds but are not otherwise included in the
definition of “Indebtedness” or as a liability on the Consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” means unsecured Indebtedness of a Loan Party owed to another
Loan Party.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

 

22



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice, or such other period that is twelve months
or less requested by the Borrower and consented to by all of the Appropriate
Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment (including, without limitation, by merger or other corporate
combination) by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions or by merger or otherwise) of assets of another Person
which constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Sections
6.12.

“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit M.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

23



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
(b) with respect to only the Existing Letters of Credit, Regions Bank. All
singular references to the L/C Issuer shall mean either L/C Issuer, the L/C
Issuer that has issued the applicable Letter of Credit, or both L/C Issuers, as
the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

24



--------------------------------------------------------------------------------

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition financed in
whole or in part with the substantially concurrent incurrence of a Delayed Draw
Term Loan, an Incremental Term Loan or Term Loan Increase, but the consummation
of which is not conditioned on the availability of, or on obtaining, third-party
financing (as notified by the Borrower to the Administrative Agent in the notice
described in clause (d) of the definition of Permitted Acquisition).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Joinder
Agreement, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, the Autoborrow Agreement and all
other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing (but specifically excluding any Secured Hedge Agreement or any Secured
Cash Management Agreement); provided, however, that for purposes of
Section 11.01, “Loan Documents” shall mean this Agreement, the Guaranty and the
Collateral Documents.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit E or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

25



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract, agreement,
permit or license, written or oral, of the Borrower and its Subsidiaries as to
which the breach, nonperformance, default, cancellation or failure to renew by
any party thereto, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Facility, September 21,
2023 and (b) with respect to the Term Facility, September 21, 2023; provided
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their reasonable discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

26



--------------------------------------------------------------------------------

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Extraordinary Receipt or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof, and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Disposition or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Core Assets” means, in connection with any Permitted Acquisition of other
Investment permitted hereunder, non-core assets (excluding any Equity Interests)
acquired as part of a Permitted Acquisition or Investment to the extent (and
only to the extent that) (a) the total consideration for such non-core assets
does not exceed 10% of the aggregate amount of the Cost of Acquisition for such
Permitted Acquisition or Investment, (b) the Consolidated EBITDA associated with
such non-core assets does not exceed 10% of the aggregate amount of Consolidated
EBITDA acquired in such Permitted Acquisition or Investment (calculated as of
the date of consummation of such Permitted Acquisition or Investment) and (c) on
or prior to the consummation of such Permitted Acquisition or Investment, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer identifying in reasonable detail such non-core assets and
certifying that such non-core assets comply with this definition (which
certificate shall have attached thereto reasonably detailed backup data and
calculations demonstrating such compliance).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Term Note or a Revolving Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit P or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

 

27



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement or limited liability company agreement;
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization; and (d) with respect to all entities, any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swingline Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

28



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Event of Default shall then exist or would exist after giving effect
thereto; provided that if such Acquisition is a Limited Condition Acquisition
financed with the proceeds of a substantially concurrent Delayed Draw Term Loan,
Incremental Term Loan or Term Loan Increase, this subsection (a) shall be
satisfied upon satisfaction of Section 2.16(d), with respect to an Incremental
Term Loan or Term Loan Increase, and of Section 4.02, with respect to a Delayed
Draw Term Loan;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, the Loan Parties are in Pro Forma Compliance; provided that if such
Acquisition is a Limited Condition Acquisition, if approved by the Lenders
providing such Delayed Draw Term Loan, Incremental Term Loan or Term Loan
Increase, as applicable, this condition may be satisfied as of the date of the
entering into of the definitive agreement for such Limited Condition
Acquisition, subject to the provisions of Section 2.16(d), with respect to an
Incremental Term Loan or Term Loan Increase, and of Section 4.02, with respect
to a Delayed Draw Term Loan;

(c) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Section 6.13 (provided that if such Acquisition is a Limited
Condition Acquisition, if approved by the Lenders providing such Delayed Draw
Term Loan, Incremental Term Loan or Term Loan Increase, as applicable, the
condition for the Administrative Agent to have a first priority perfected
security interest in all property acquired with respect to the Target shall be
subject to customary “limited conditionality limitations”) and the Target, if a
Person, shall have executed a Joinder Agreement in accordance with the terms of
Section 6.12;

(d) the Administrative Agent and the Lenders shall have received (a) not less
than ten (10) Business Days (or such shorter period of time as agreed to by the
Administrative Agent in its reasonable discretion) prior to the consummation of
any such Acquisition (i) a description of the material terms of such
Acquisition, the proposed closing date of such Acquisition and whether such
Permitted Acquisition is a Limited Condition Acquisition, (ii) if the Cost of
Acquisition in respect thereof is in excess of $15,000,000, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, (iii) if the Cost of Acquisition in respect
thereof is in excess of $15,000,000, Consolidated projected income statements of
the Borrower and its Subsidiaries (giving effect to such Acquisition), and
(b) not less than five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent in its reasonable discretion) prior to the
consummation of any Permitted Acquisition, a permitted acquisition certificate
in form and substance satisfactory to the Administrative Agent, executed by a
Responsible Officer of the Borrower certifying that such Permitted Acquisition
complies with the requirements of this Agreement;

 

29



--------------------------------------------------------------------------------

(e) the Target shall have earnings before interest, taxes, depreciation and
amortization for the four (4) fiscal quarter period prior to the acquisition
date in an amount greater than $0;

(f) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(g) the Cost of Acquisition paid by the Loan Parties and their Subsidiaries for
all Acquisitions made during the term of this Agreement shall not exceed
$75,000,000 without the prior written consent of the Required Lenders.

“Permitted Encumbrances” means, collectively, (a) Liens imposed by law for
taxes, assessments or governmental charges or levies on property not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(b) Liens of landlords, carriers, warehousemen, mechanics, materialmen and other
like Liens arising by operation of law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment and attachment liens not giving rise to an Event of Default;
(f) customary Liens and rights of setoff upon deposits in favor of depository
institutions and Liens of a collecting bank on payment items in the course of
collection; and (g) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower or any of its Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in the Security Agreement.

 

30



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, for any Acquisition or
for any other applicable transaction, whether actual or proposed, for purposes
of determining compliance with the financial covenants set forth in
Section 7.11, each such transaction or proposed transaction shall be deemed to
have occurred on and as of the first day of the relevant Measurement Period, and
the following pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Project Escrow Account” means any deposit account established in the name of
the Borrower to hold funds, and only such funds, in escrow for a particular
customer to cover costs of repairing and replacing infrastructure and other
improvements on the customer’s property.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

 

31



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan at any time an Autoborrow Agreement is not in
effect, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Commitment or, if the Revolving Commitment has
been terminated, any combination of Revolving Lenders holding more than fifty
percent (50%) of the aggregate Credit Extensions under the Revolving Facility;
provided that the Revolving Commitment of, and the portion of the Credit
Extensions under the Revolving Facility, as applicable, held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Credit Lenders.

“Reorganization Date” means June 18, 2018.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, manager or controller of a
Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent reasonably requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance reasonably satisfactory to the
Administrative Agent.

 

32



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, and (d) any payment or prepayment of
principal of, premium, if any, interest, fees redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to
Subordinated Debt.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $50,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans to the Borrower
and such Lender’s participation in L/C Obligations and Swingline Loans at such
time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit F.

“Riverbend/Sutton Contract” means that certain eMax Master Contract Number 8323,
dated November 12, 2014, between Duke Energy Business Services LLC, as agent for
and on behalf of Duke Energy Carolinas, LLC and Duke Energy Progress, Inc., and
the Borrower, as amended by (a) that certain Amendment Number 1 to eMax Master
Contract Agreement Contract No. 8323, dated as of January 7, 2015, (b) that
certain eMax Master Contract Number 8323 Revision No. 2, dated as of May 4,
2015, (c) that certain eMax Master Contract Number 8323 Amendment No. 3 dated as
of June 25, 2015, (d) that certain eMax Master Contract Number 8323 Amendment
No. 4 dated as of August 20, 2015, and (e) as such agreement may be further
amended, restated, supplemented or otherwise modified as permitted hereunder.

 

33



--------------------------------------------------------------------------------

“Riverbend/Sutton Contract Termination Fee” means the “Prorated Costs” (as
defined in the Riverbend/Sutton Contract) payable by Duke Energy to the Borrower
under Section 7.3 of the Riverbend/Sutton Contract.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Sanford Property” means the approximately 410 acre property known as the
“Sanford Clay Mine”, located at the intersection of Colon Road and Brickyard
Road, Town of Sanford, Lee County, North Carolina.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secretary’s Certificate” means a certificate substantially the form of Exhibit
K or any other form approved by the Administrative Agent.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.

 

34



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit H.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Default” shall mean an Event of Default arising under any of Sections
8.01(a), 8.01(f) or 8.01(g).

“Specified Equity Contribution” has the meaning assigned thereto in
Section 8.04.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Representations” means the representations and warranties (including
to the extent incorporated by reference in other Loan Documents) set forth in
Section 5.01(a), Section 5.01(b)(ii) (but solely to the extent related to power
and authority to execute, deliver and perform the Loan Documents),
Section 5.02(a), Section 5.04, Section 5.13, Section 5.15 (with respect to use
of Loan proceeds), Section 5.16, Section 5.18, and Section 5.21 (but subject to
customary limitations with respect to perfection actions for a limited condition
acquisition).

“Subordinated Debt” means unsecured Indebtedness incurred by the Borrower
pursuant to the terms of a subordination agreement in form and substance
satisfactory to the Administrative Agent that is (a) subordinated in right of
payment to the prior payment of the Obligations, and (b) contains other terms,
including, without limitation, standstill, interest rate, maturity, amortization
and insolvency-related provisions, in all respects reasonably acceptable to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

35



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit I or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). For the avoidance of doubt, the
definition of Synthetic Lease Obligation does not include operating leases.

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

36



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Facility” means, at any time, (a) at any time during the Delayed Draw
Availability Period in respect of such Facility, the sum of (i) the aggregate
amount of the Delayed Draw Term Loan Commitments at such time and (ii) the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time and (b) thereafter, the aggregate principal amount of the Term Loans
of all Term Lenders outstanding at such time.

“Term Lender” means, at any time, any Lender that has a Closing Date Term
Commitment, a Delayed Draw Term Loan Commitment and/or holds outstanding Term
Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility,
and includes, for the avoidance of doubt, any Closing Date Term Loans and any
Delayed Draw Term Loans.

“Term Loan Increase” has the meaning assigned to such term in Section 2.16(a).

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit J.

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

37



--------------------------------------------------------------------------------

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the amount of Unrestricted cash and Cash Equivalents held by the Borrower and
its Subsidiaries (net of potential tax obligations for repatriation and
transaction costs and expenses related thereto, as determined by the Borrower in
good faith) in deposit accounts or securities accounts located within the United
States. For purposes hereof, “Unrestricted” means, when referring to cash and
Cash Equivalents of the Borrower and its Subsidiaries, that such cash and Cash
Equivalents (i) do not appear or would not be required to appear as “restricted”
on the financial statements of the Borrower or such Subsidiary (unless related
to the Loan Documents or the Liens created thereunder), (ii) are not subject to
a Lien in favor of any Person other than the Administrative Agent under the Loan
Documents and (iii) are otherwise available to the Borrower or such Subsidiary.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary

 

38



--------------------------------------------------------------------------------

Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP or change in accounting
policies or reporting practices consented to by the Administrative Agent
pursuant to Section 7.12(e)(ii) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

39



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts; Rates.

(a) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(b) Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.08 Limited Condition Acquisitions and Financial Covenants.

If at any time the Borrower has made an election with respect to any Limited
Condition Acquisition to test a financial ratio test or condition at the time of
the execution and delivery of the purchase agreement related to such Limited
Condition Acquisition, then in connection with any subsequent calculation of any
of the Consolidated Net Leverage Ratio or the Consolidated Fixed Charge Coverage
Ratio for any purpose under this Agreement (including any basket, measurement,
or for

 

40



--------------------------------------------------------------------------------

purposes of Section 7.11) following the relevant date of execution of the
definitive agreement with respect to such Limited Condition Acquisition and
prior to the earlier of (i) the date on which such Limited Condition Acquisition
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such financial covenant shall be required to
be satisfied both (x) on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make (i) a single loan to the Borrower on the
Closing Date in an aggregate amount not to exceed $205,000,000 (such loan, the
“Closing Date Term Loan”) and (ii) up to five loans to the Borrower during the
Delayed Draw Availability Period in an aggregate amount not to exceed
$25,000,000 (and in minimum amounts of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof) (such loans, in the aggregate, the “Delayed Draw
Term Loans”), with such Term Loans by each Term Lender not to exceed such Term
Lender’s Closing Date Term Commitment and/or Delayed Draw Term Loan Commitment,
as applicable. Term Loans repaid or prepaid may not be re-borrowed. Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided that any Term Loans made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days (or such shorter period as agreed to by the Administrative
Agent in its sole discretion) prior to the date of such Term Borrowing.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow Revolving Loans, prepay under Section 2.05, and re-borrow
under this Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided that any Revolving Borrowings
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days (or such shorter
period agreed to by the Administrative Agent in its sole discretion) prior to
the date of such Revolving Borrowing.

 

41



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days (or such shorter
period as agreed to by the Administrative Agent in its reasonable discretion)
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Each Loan Notice (and
each telephonic notice) shall specify (A) the applicable Facility and whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Loans, as the case may be, under such Facility,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day) and (C) the principal amount of Loans to
be borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurodollar Rate Loan.

 

42



--------------------------------------------------------------------------------

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Term Facility. After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than 5 Interest Periods in effect in respect of the Revolving Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account

 

43



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (y) the Revolving Exposure of any Revolving Lender shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed to be L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than 365 days after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Exposure have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

44



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Borrower
or such Revolving Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their reasonable
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a

 

45



--------------------------------------------------------------------------------

Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its reasonable discretion, agree to issue a standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each 365 day period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such 365 day period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to

 

46



--------------------------------------------------------------------------------

issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

 

47



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

49



--------------------------------------------------------------------------------

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
non-appealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

50



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each standby Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit. Letter
of Credit Fees shall be (1) due and payable on the first Business Day following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (2) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on or prior to the date that is ten (10) Business Days following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are non-refundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

51



--------------------------------------------------------------------------------

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, shall, subject to the terms of any Autoborrow Agreement, make
loans to the Borrower (each such loan, a “Swingline Loan”). Each such Swingline
Loan may be made, subject to the terms and conditions set forth herein and in
the Autoborrow Agreement then in effect, to the Borrower, in Dollars, from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate;
provided that if an Autoborrow Agreement is in effect, the Swingline Lender may,
at its discretion, provide for an alternate rate of interest on Swingline Loans
under the Autoborrow Agreement with respect to any Swingline Loans for which the
Swingline Lender has not requested that the Revolving Lenders fund Revolving
Loans to refinance, or to purchase and fund risk participations in, such
Swingline Loans pursuant to Section 2.04(c). Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures.

(i) At any time an Autoborrow Agreement is not in effect, each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by: (A) telephone or
(B) a Swingline Loan Notice; provided that any telephone notice must be
confirmed immediately by delivery to the Swingline Lender and the Administrative
Agent of a Swingline Loan Notice. Each such Swingline Loan Notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested date
of the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan Notice, the Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving

 

52



--------------------------------------------------------------------------------

Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.

(ii) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement providing for the automatic advance by the
Swingline Lender of Swingline Loans under the conditions set forth in such
agreement, which shall be in addition to the conditions set forth herein. At any
time an Autoborrow Agreement is in effect, the requirements for Swingline
Borrowings set forth in the immediately preceding paragraph shall not apply, and
all Swingline Borrowings shall be made in accordance with the Autoborrow
Agreement; provided that any automatic advance made by Bank of America in
reliance of the Autoborrow Agreement shall be deemed a Swingline Loan as of the
time such automatic advance is made notwithstanding any provision in the
Autoborrow Agreement to the contrary. For purposes of determining the Total
Revolving Outstandings at any time during which an Autoborrow Agreement is in
effect, the Outstanding Amount of all Swingline Loans shall be deemed to be the
amount of the Swingline Sublimit. For purposes of any Swingline Borrowing
pursuant to the Autoborrow Agreement, all references to Bank of America in the
Autoborrow Agreement shall be deemed to be a reference to Bank of America, in
its capacity as Swingline Lender hereunder.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its reasonable discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

53



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on

 

54



--------------------------------------------------------------------------------

demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swingline Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty subject to Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof as directed by the Borrower in writing so long as
such direction is operationally feasible for the Administrative Agent (and in
the absence of any direction, ratably to the Term Loan Facilities and in direct
order of maturity to the remaining quarterly principal installments thereof).
Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

55



--------------------------------------------------------------------------------

(ii) At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

(b) Mandatory.

(i) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds from all Dispositions
(other than any Dispositions permitted by clauses (a), (b) and (c) of Sections
7.05) and Involuntary Dispositions immediately upon receipt thereof by any Loan
Party or any Subsidiary; provided, however, that so long as no Default or Event
of Default shall have occurred and be continuing, such Net Cash Proceeds shall
not be required to be so applied (A) until the aggregate amount of the Net Cash
Proceeds derived from any such Disposition or Involuntary Disposition in any
fiscal year of the Borrower is equal to or greater than $5,000,000 and (B) at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent (i) on or prior to the date of such Disposition and (ii) within three
(3) Business Days of such Involuntary Disposition, to the extent the Borrower or
any Subsidiary reinvests all or any portion of such Net Cash Proceeds in
productive assets of the kind then used or usable in the business of such Loan
Party or such Subsidiary (but specifically excluding current assets as
classified by GAAP) within three hundred sixty-five (365) days after the receipt
of such Net Cash Proceeds; provided that if such Net Cash Proceeds shall have
not been so reinvested, such Net Cash Proceeds shall be immediately applied to
prepay the Loans and/or Cash Collateralize the L/C Obligations.

(ii) Extraordinary Receipts. Immediately upon receipt by any Loan Party or any
Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (i) of this Section, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided in an aggregate
principal amount equal to 100% of all net cash proceeds received therefrom;
provided that if such Extraordinary Receipt is from a payment received by a Loan
Party under the Riverbend/Sutton Contract upon a termination or “Deemed
Termination” (defined in the Riverbend/Sutton Contract) under the
Riverbend/Sutton Contract, the Borrower shall only be required to prepay the
Loans and/or Cash Collateralize the L/C Obligations (any such prepayment a
“Riverbend/Sutton Termination Prepayment”) as hereinafter provided in an
aggregate amount equal to the lesser of: (A) 50% of all Net Cash Proceeds
received therefrom (after deducting all estimated closure costs and post-closure
monitoring costs as reasonably approved by the Administrative Agent), and
(B) the amount that would reduce the Consolidated Net

 

56



--------------------------------------------------------------------------------

Leverage Ratio to less than or equal to 2.00 to 1.00 as of the last day of the
most recently completed fiscal quarter or fiscal year for which financial
statements have been delivered pursuant to Section 6.01 (or, prior to the first
delivery thereof, the financial statements described in Section 5.05) on a Pro
Forma Basis after giving effect to any such mandatory prepayment under this
Section 2.05(b)(ii).

(iii) Specified Equity Contributions. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (iv) below
in amounts equal to one-hundred percent (100%) of the aggregate net cash
proceeds received from any Specified Equity Contribution. Such prepayments shall
be made within two (2) Business Days after the date of receipt of any such net
cash proceeds.

(iv) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of Section 2.05(b)(i) through (iii) shall be applied, first, to the
scheduled principal payments of the Closing Date Term Loan and the Delayed Draw
Term Loan (and, to the extent provided in the definitive loan documentation
therefor in accordance with Section 2.16(a)(v)(A), to any Incremental Term
Loans) on a pro-rata basis for all such scheduled principal payments (excluding
the final bullet principal payment for each Term Facility on the Maturity Date
for the Term Facility until all scheduled principal payments of each Term Loan
have been prepaid, and then ratably to the final bullet principal payment for
each Term Facility due on the Maturity Date), and, second, to the Revolving
Facility in the manner set forth in clause (vi) of Section 2.05(b); provided
that any Riverbend/Sutton Termination Prepayment shall be applied first, ratably
to the Term Loan Facilities and in direct order of maturity to the remaining
quarterly principal installments thereof, and second, to the Revolving Facility
in the manner set forth in clause (vi) of Section 2.05(b). Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facilities.

(v) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceeds the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans, Swingline Loans and/or L/C Borrowings
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(v) unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.

(vi) Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans,
and, third, shall be used to Cash Collateralize the remaining L/C Obligations.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the L/C Issuer or the Revolving
Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

57



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days (or such shorter time as the Administrative Agent may
agree in its reasonable discretion) prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Letter of Credit Sublimit. In addition, during the
Delayed Draw Availability Period, the Borrower may, upon notice to the
Administrative Agent as set forth above, from time to time terminate (in whole
or in part) the unused portion of the aggregate Delayed Draw Term Loan
Commitments.

(b) Mandatory.

(i) The aggregate Closing Date Term Commitments shall be automatically and
permanently reduced to zero on the Closing Date. The aggregate Delayed Draw Term
Loan Commitments shall be automatically and permanently reduced to zero on the
last day of the Delayed Draw Availability Period.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swingline Sublimit or
the Revolving Commitment under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

 

58



--------------------------------------------------------------------------------

(ii) The Administrative Agent will promptly notify the Appropriate Lenders of
any termination or reduction of the unused portion of the aggregate Delayed Draw
Term Loan Commitments under this Section 2.06. Upon any reduction of the unused
portion of the aggregate Delayed Draw Term Loan Commitments, the Delayed Draw
Term Loan Commitment of each applicable Term Lender shall be reduced by such
Term Lender’s ratable portion of such reduction amount. All fees in respect of
the Delayed Draw Term Loan Commitments accrued until the effective date of any
termination of such Delayed Draw Term Loan Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders (i) the aggregate
principal amount of the Closing Date Term Loans in quarterly principal
installments on the last Business Day of each March, June, September and
December (commencing on December 31, 2018) (each a “Quarterly Payment Date”)
equal to (A) 1.25% of the initial aggregate principal amount of the Closing Date
Term Loans made on the Closing Date for each such fiscal quarter ending on and
after December 31, 2018 through September 30, 2020, (B) 1.875% of the initial
aggregate principal amount of the Closing Date Term Loans made on the Closing
Date for each such fiscal quarter ending on and after December 31, 2020 through
September 30, 2022 and (C) 2.5% of the initial aggregate principal amount of the
Closing Date Term Loans made on the Closing Date for each such fiscal quarter
ending on and after December 31, 2022 (such scheduled amortization percentages,
the “Closing Date Term Loan Amortization Percentages”) (which principal amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05), and (ii) the aggregate
principal amount principal amount of all Delayed Draw Term Loans made during the
Delayed Draw Availability Period in quarterly principal installments on each
Quarterly Payment Date (commencing on the first Quarterly Payment Date after the
expiration of the Delayed Draw Availability Period) equal to the then applicable
Closing Date Term Loan Amortization Percentage of the aggregate principal amount
of all Delayed Draw Term Loans made during the Delayed Draw Availability Period
(which principal amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
in each case unless accelerated sooner pursuant to Section 8.02. All outstanding
principal and accrued interest and fees in respect of the Closing Date Term Loan
and any Delayed Draw Term Loan shall be due and payable in full on the Maturity
Date with respect to the Term Facility. If any principal repayment installment
to be made by the Borrower shall come due on a day other than a Business Day,
such principal repayment installment shall be due on the next succeeding
Business Day, and such extension of time shall be reflected in computing
interest or fees, unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swingline Loans. At any time the Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date ten
(10) Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Facility.

 

59



--------------------------------------------------------------------------------

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Facility, or, if an Autoborrow Agreement is in effect, at
a rate per annum provided by the Swingline Lender. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (after giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations (including any
unpaid Letter of Credit Fees) may accrue at a fluctuating rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto, and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

60



--------------------------------------------------------------------------------

2.09 Fees.

In addition to certain fees described in subsection (h) and (i) of Section 2.03:

(a) Unused Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15 (the “Unused
Revolving Commitment Fee”). For the avoidance of doubt, the Outstanding Amount
of Swingline Loans shall not be counted towards or considered usage of the
Revolving Facility for purposes of determining the Unused Revolving Commitment
Fee. In addition, the Borrower shall pay to the Administrative Agent for the
account of each applicable Term Lender in accordance with its Applicable
Percentage of the Delayed Draw Term Loan Commitment, a commitment fee equal to
the Applicable Rate times the amount of the Delayed Draw Term Loan Commitments
at such time, subject to adjustment as provided in Section 2.15 (the “Unused
Delayed Draw Commitment Fee”, and, together with the Unused Revolving Commitment
Fee, the “Unused Commitment Fee”). The Unused Commitment Fee shall accrue at all
times during (i) the Availability Period with respect to the Revolving Facility
and (ii) the Delayed Draw Availability Period with respect to the Delayed Draw
Term Loan Commitments, in each case, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and, in the case of the Unused Revolving Commitment Fee, on the last day of the
Availability Period or, in the case of the Unused Delayed Draw Commitment Fee,
the last day of the Delayed Draw Availability Period. The Unused Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and Bank of America for
its own account fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

61



--------------------------------------------------------------------------------

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

62



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, by
direct debit to the Borrower Account (as defined below) pursuant to the
Autoborrow Agreement, on the date specified herein. For payments not made by
direct debit to the Borrower Account, payments will be made to the
Administrative Agent at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Sections 2.07(a) and (b) and except as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. On each date when the payment of
any principal, interest or fees are due hereunder or under any Loan Document,
the Borrower agrees to maintain on deposit in an ordinary checking account
maintained by the Borrower with Administrative Agent (as such account shall be
designated by the Borrower in a written notice to the Administrative Agent from
time to time, the “Borrower Account”) an amount sufficient to pay such
principal, interest or fees in full on such date. The Borrower hereby authorizes
the Administrative Agent (A) to deduct automatically all principal, interest or
fees when due hereunder or under any other Loan Document from the Borrower
Account, and (B) if and to the extent any payment of principal, interest or fees
under this Agreement or any Loan Document is not made when due, to deduct any
such amount from any or all of the accounts of the Borrower maintained at the
Administrative Agent. The Administrative Agent agrees to provide written notice
to the Borrower of any automatic deduction made pursuant to this Section showing
in reasonable detail the amounts of such deduction. Lenders agree to reimburse
the Borrower based on their Applicable Percentage for any amounts deducted from
such accounts in excess of amount due hereunder and under any other Loan
Documents.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case

 

63



--------------------------------------------------------------------------------

of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

64



--------------------------------------------------------------------------------

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Revolving Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans); (iii)
each payment or prepayment of principal of Loans by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and sub-participations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(A) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution), (y) the
application of Cash Collateral provided for in Section 2.14, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Loan Party or any Affiliate thereof (as to which the provisions of this Section
shall apply).

 

65



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens described in clause (f) of the definition of
Permitted Encumbrances), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

66



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed

 

67



--------------------------------------------------------------------------------

by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(v). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the L/C Issuer and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

68



--------------------------------------------------------------------------------

(v) Cash Collateral; Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16 Increase in Commitments.

(a) Request for Increase. The Borrower may, from time to time, request by notice
to the Administrative Agent (x) one or more increases in the Revolving Facility
(each, an “Incremental Revolving Increase”), (y) one or more increases in the
Term Facility (each, a “Term Loan Increase”) or (z) one or more term loan
tranches to be made available to the Borrower (each, an “Incremental Term Loan”;
each Incremental Term Loan, each Incremental Revolving Increase and each Term
Loan Increase, collectively, referred to as the “Incremental Increases”);
provided that (i) the principal amount for all such Incremental Increases shall
not exceed $50,000,000; (ii) any such request for an Incremental Increase shall
be in a minimum amount of $5,000,000 (or a lesser amount in the event such
amount represents all remaining availability under this Section) or any whole
multiple of $500,000 in excess thereof; (iii) no Incremental Revolving Increase
shall (A) increase the Letter of Credit Sublimit without the consent of the L/C
Issuer or (B) increase the Swingline Sublimit without the consent of the
Swingline Lender; (iv) no Incremental Term Loan shall mature earlier than the
Maturity Date for the Term Facility then in effect or have a shorter weighted
average life to maturity than the remaining weighted average life to maturity of
the Term Facility; (v) each Incremental Term Loan shall (A) rank pari passu or
junior in right of payment, prepayment, voting and/or security with the Term
Loans, including sharing in mandatory prepayments under Section 2.05(b) pro rata
with the Term Loans (unless agreed to be paid after the Term Loans by the
Lenders providing such Incremental Term Loan) (and any Incremental Term Loans
that are junior in right of payment and/or security shall have customary second
lien, prepayment, standstill and other provisions, including any applicable
intercreditor agreement, in each case reasonably acceptable to the
Administrative Agent and the Borrower) and (B) shall have an Applicable Rate or
pricing grid and scheduled amortization (subject to clause (iv)) as determined
by the Lenders providing such Incremental Term Loans and the Borrower;
(vi) except as provided above,

 

69



--------------------------------------------------------------------------------

all other terms and conditions applicable to any Incremental Term Loan, to the
extent not consistent with the terms and conditions applicable to the Term
Facility, shall be reasonably satisfactory to the Administrative Agent, the
applicable Lenders providing such Term Loan Increase or Incremental Term Loan
and the Borrower; provided that in no event shall the covenants, defaults and
similar non-economic provisions applicable to any Incremental Term Loan, taken
as a whole, (x) be more restrictive than the corresponding terms set forth in or
made applicable to the Term Facility (except to the extent only applicable after
the latest Maturity Date of the other Facilities then in effect) or
(y) contravene any of the terms of the then existing Loan Documents; and
(viii) each Incremental Increase shall constitute Obligations hereunder and,
except as provided above with respect to any Incremental Term Loan that is
junior in right of payment, prepayment, voting and/or security, shall be
guaranteed and secured pursuant to the Guaranty and the Collateral Documents on
a pari passu basis with the other Obligations hereunder.

(b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.16 and otherwise on terms reasonably acceptable to the
Borrower and the Administrative Agent, or by any other Person that qualifies as
an Eligible Assignee (each such other Person, an “Additional Lender”) pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 11.06(b)(iii) and
(ii) in the case of any Incremental Revolving Increase, the L/C Issuer and the
Swingline Lender shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each such Lender or proposed
Additional Lender providing such Incremental Revolving Increase if such consent
by the L/C Issuer or the Swingline Lender, as the case may be, would be required
under Section 11.06(b)(iii) for an assignment of Revolving Loans or Revolving
Commitments to such Lender or proposed Additional Lender; provided further that
the Borrower shall not be required to offer or accept commitments from existing
Lenders for any Incremental Increase. No Lender shall have any obligation to
increase its Revolving Commitment, increase its Delayed Draw Term Loan
Commitment or Term Loans or participate in any Incremental Term Loan, as the
case may be, and no consent of any Lender, other than the Lenders agreeing to
provide any portion of an Incremental Increase, shall be required to effectuate
such Incremental Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”). The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such Incremental Increase and the
Increase Effective Date.

(d) Conditions to Effectiveness of Increase.

(i) As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Increase (which, with respect to any such Loan Party, may, if
applicable, be the resolutions entered into by such Loan Party in connection
with the incurrence of the Obligations on the Closing Date) and (y) certifying
that, before and after giving effect to such increase:

 

70



--------------------------------------------------------------------------------

(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements of the Borrower and its
Subsidiaries furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that in the case of any Incremental Term Loan or Term
Loan Increase the proceeds of which are to be used to finance a Limited
Condition Acquisition, the applicable representations and warranties may, if
agreed to by the lenders providing such Incremental Term Loan or Term Loan
Increase, be limited to (1) the Specified Representations (or such other
formulation thereof as may be agreed by the lenders providing such Incremental
Increase) and (2) customary acquisition agreement representations for limited
condition acquisitions; provided further that in such a case, on the date of
entering into the definitive documentation for such Limited Condition
Acquisition (and as a condition to the requested Incremental Term Loan or Term
Loan Increase), the representations and warranties contained in Article V and
the other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date;

(B) no Default or Event of Default exists; provided that in the case of any
Incremental Term Loan or Term Loan Increase the proceeds of which are to be used
to finance a Limited Condition Acquisition, to the extent agreed by the lenders
providing such Incremental Term Loan or Term Loan Increase, (x) the absence of
any Default or Event of Default shall be tested only at the time of the
execution and delivery of the purchase agreement related to such Limited
Condition Acquisition (other than with respect to Specified Defaults, which
shall also be tested as set forth in clause (y)), and (y) on the date of
effectiveness of any such Incremental Term Loan or Term Loan Increase and the
making of any Loan thereunder, no Specified Default shall have occurred and be
continuing or shall occur as a result thereof;

(C) the Borrower and its Subsidiaries shall be Pro Forma Compliance with each of
the financial covenants contained in Section 7.11 (and assuming such Incremental
Increase is fully drawn and giving Pro Forma Effect to the application of the
proceeds thereof but not including any proceeds thereof which increase
Unrestricted Cash and Cash Equivalents in clause (a)(ii) of the definition of
Consolidated Net Leverage Ratio for purposes of this pro forma

 

71



--------------------------------------------------------------------------------

calculation); provided that in the case of any Incremental Term Loan or Term
Loan Increase the proceeds of which are to be used to finance a Limited
Condition Acquisition, if the Borrower so requests, to the extent agreed by the
lenders providing such Incremental Term Loan or Term Loan Increase, such
compliance may be measured at the time of the execution and delivery of the
purchase agreement related to such Limited Condition Acquisition (and
Section 1.08 shall then apply); and

(D) the Administrative Agent and the Lenders providing such Incremental Increase
shall have received (i) at least five (5) days before the Increase Effective
Date, all documentation and other information about the Loan Parties and their
Subsidiaries that shall have been reasonably requested by the Administrative
Agent or the Lenders providing such Incremental Increase in writing at least ten
(10) days prior to the Increase Effective Date and that the Administrative Agent
and the Lenders reasonably determine is required by applicable regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act and (ii) on or prior
to the Increase Effective Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower for each Lender requesting such at
least ten (10) days prior to the Increase Effective Date (or, if the Increase
Effective Date occurs less than fifteen (15) days after notice of the requested
Incremental Increase is delivered to the Lenders providing such Incremental
Increase, then at least five (5) days prior to the Increase Effective Date).

(ii) Each Incremental Revolving Increase shall have the same terms as the
outstanding Revolving Loans and be part of the existing Revolving Facility
hereunder. Upon each Incremental Revolving Increase (x) each Revolving Lender
having a Revolving Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Revolving Lender providing a portion of the Incremental Revolving Increase
(each, an “Incremental Revolving Increase Lender”) in respect of such increase,
and each such Incremental Revolving Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(1) participations hereunder in Letters of Credit and (2) participations
hereunder in Swingline Loans, will, in each case, equal each Revolving Lender’s
Applicable Revolving Percentages (after giving effect to such increase in the
Revolving Facility) and (y) if, on the date of such increase there are any
Revolving Loans outstanding, the Revolving Lenders shall make such payments
among themselves as the Administrative Agent may reasonably request to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Revolving Percentages arising from such Incremental Revolving
Increase, and the Borrower shall pay to the applicable Lenders any amounts
required to be paid pursuant to Section 3.05 in connection with such payments
among the Revolving Lenders as if such payments were effected by prepayments of
Revolving Loans.

 

72



--------------------------------------------------------------------------------

(iii) To the extent that any Incremental Increase shall take the form of a Term
Loan Increase or an Incremental Term Loan, this Agreement may be amended to the
extent necessary (without the need to obtain the consent of any Lender or any
L/C Issuer other than the Lenders providing such Incremental Term Loans or Term
Loan Increase), in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to include such terms as are customary
for a term loan commitment, including mandatory prepayments, assignments and
voting provisions; provided that (i) if any terms taken as a whole are adverse
to the material interests of the existing Lenders, as reasonably determined by
the Administrative Agent, then that shall constitute a reasonable basis for the
Administrative Agent not to be satisfied with such terms or amendment and
(ii) no such terms or amendment shall contravene any of the terms of the then
existing Loan Documents.

(iv) As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Increase, to the extent due and payable,
shall have been paid in full.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

73



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

74



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required to the extent that in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

75



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN/W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN/W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section

 

76



--------------------------------------------------------------------------------

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Status of Administrative Agent. The Administrative Agent, and any
replacement or successor Administrative Agent, shall deliver a duly executed IRS
Form W-9 to the Borrower on or prior to the date it becomes Administrative Agent
hereunder.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

77



--------------------------------------------------------------------------------

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) Generally.

(i) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (A) the Administrative Agent determines that
(1) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (2) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (a)(i)(A), “Impacted
Loans”), or (B) the Administrative Agent or the Required Lenders determine that
for any reason Eurodollar Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

78



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

(b) Non-Temporary Situations with Respect to LIBOR. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR

 

79



--------------------------------------------------------------------------------

Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero percent for purposes of this Agreement.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered as
reasonably determined by such Lender or the L/C Issuer, as applicable.

 

80



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay the Administrative
Agent for the benefit of such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

81



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

82



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting Notes, Notes executed by
a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other requested Collateral Document, executed by a
Responsible Officer of the applicable Loan Parties and a duly authorized officer
of each other Person party thereto, as applicable and (iv) counterparts of any
other Loan Document, executed by a Responsible Officer of the applicable Loan
Party and a duly authorized officer of each other Person party thereto.

(b) Secretary’s Certificates. The Administrative Agent shall have received a
Secretary’s Certificate dated the Closing Date, certifying as to the
Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party, and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel (including, if requested by the Administrative
Agent, local counsel opinions) for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent (which shall expressly permit
reliance by the successors and permitted assigns of each of the Administrative
Agent and the Lenders).

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance reasonably satisfactory to each of them.

 

83



--------------------------------------------------------------------------------

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) completed UCC-1 financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s reasonable discretion, to perfect
the Administrative Agent’s security interest in the Collateral;

(iii) stock or membership certificates, if any, evidencing the Pledged Equity
and undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;

(iv) in the case of any personal property Collateral located at premises leased
by a Loan Party, such estoppel letters, consents and waivers from the landlords
of such real property to the extent required to be delivered in connection with
Section 6.13 (such letters, consents and waivers shall be in form and substance
reasonably satisfactory to the Administrative Agent, it being acknowledged and
agreed that any Landlord Waiver is reasonably satisfactory to the Administrative
Agent);

(v) to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral;

(vi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (with appropriate endorsements
naming the Administrative Agent as lender’s loss payee on all policies for
property insurance and as additional insured on all policies for liability
insurance); and

(vii) Qualifying Control Agreements reasonably satisfactory to the
Administrative Agent to the extent required to be delivered pursuant to
Section 6.13.

(f) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by the chief financial officer of the Borrower as to
the financial condition, Solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, as to certain Closing Date matters, substantially in the
form of Exhibit N.

(h) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date and, if any Loans are
requested to be made as Eurodollar Rate Loans on the Closing Date, a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent delivered at least 3 Business Days prior to the Closing
Date;

 

84



--------------------------------------------------------------------------------

(i) Existing Debt. All of the existing Indebtedness for borrowed money of the
Borrower and its Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 7.02), including any existing Indebtedness under either of
the Existing Credit Agreements, shall be repaid in full and all security
interests related thereto shall be terminated on or prior to the Closing Date
(as evidenced by the receipt of payoff letters or similar documentation
reasonably satisfactory to the Administrative Agent).

(j) Consents. The Administrative Agent shall have received evidence that all
board of director, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
and consummation of the transactions contemplated hereunder have been obtained.

(k) Fees and Expenses. The Administrative Agent and the Lenders shall have
received payment of all fees and reasonable and documented out-of-pocket
expenses (including, without limitation, fees and expenses of counsel to the
Administrative Agent to the extent invoiced at least 2 Business Days (or such
shorter time as the Borrower may agree) incurred on or prior to the Closing Date
and any fees owing pursuant to the Fee Letter and/or Section 2.09) that are due
and payable by the Loan Parties on the Closing Date.

(l) PATRIOT Act. The Administrative Agent and the Lenders shall have received
(i) at least 2 Business Days prior to the Closing Date all documentation and
other information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 5 Business Days prior to the Closing Date by the
Administrative Agent or a Lender that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act (provided
that such information shall, to the extent requested at least 10 Business Days
prior to the Closing Date, have been provided at least 5 Business Days prior to
the Closing Date) and (ii) at least 5 Business Days prior to the Closing Date,
if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, then the Borrower shall deliver a Beneficial Ownership
Certification to the Administrative Agent and any Lender requesting the same.

(m) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
reasonably satisfactory to the Lenders and shall have been given such access to
the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries and shall have received such financial, business
and other information regarding each of the foregoing Persons and businesses as
they shall have requested.

(n) No Material Adverse Effect. Since December 31, 2017, there shall not have
occurred a Material Adverse Effect or any changes, events, occurrences or
circumstances that would reasonably be expected to have a Material Adverse
Effect.

(o) Other Documents and Information. The Administrative Agent shall have
received all other documents and information which the Administrative Agent or
any other Lender may reasonably request or require.

 

85



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct in all respects on and as of the date of such Credit Extension and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date of such Credit Extension, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that in the case of
any Delayed Draw Term Loan, the proceeds of which are to be used to finance a
Limited Condition Acquisition, the applicable representations and warranties
shall be limited to (A) the Specified Representations and (B) customary
acquisition agreement representations for limited condition acquisitions;
provided, further that in such a case, on the date of entering into the
definitive documentation for such Limited Condition Acquisition (and as a
condition to the requested Delayed Draw Term Loan), the representations and
warranties contained in Article V and the other Loan Documents shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of such earlier date;

(b) Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof;
provided that in the case of any Delayed Draw Term Loan the proceeds of which
are to be used to finance a Limited Condition Acquisition, (x) the absence of
any Default or Event of Default shall be tested only at the time of the
execution and delivery of the purchase agreement related to such Limited
Condition Acquisition (other than with respect to Specified Defaults, which
shall also be tested as set forth in clause (y)) and (y) on the date of the
making of any such Delayed Draw Term Loan, no Specified Default shall have
occurred and be continuing or shall occur as a result thereof; and

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or Swingline Lender, if no Autoborrow Agreement is then in
effect, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

86



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Borrower and each Swingline
Borrowing pursuant to an Autoborrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Administrative Agent pursuant to
the terms of this Agreement is a true and correct copy of each such document,
each of which is valid and in full force and effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation (other than the
Liens created and the payments required under the Loan Documents) to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than, with respect to clauses (a) through (d) above,
(i) authorizations, approvals, actions, notices and filings which have been duly
obtained, and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

87



--------------------------------------------------------------------------------

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholder’s equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Quarterly Financial Statements. The unaudited Consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries dated June 30, 2018, and the
related Consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Material Adverse Effect. Since the date of the balance sheet included in the
Audited Financial Statements (and, in addition, after delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d) Financial Projections. The Consolidated and consolidating annual budget and
projections of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.

 

88



--------------------------------------------------------------------------------

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent internal inquiry,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the transactions
contemplated hereby, or (b) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or a valid contractual
right to use or be located upon, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or, to the knowledge of any Loan
Party, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; neither any
Loan Party or any of its Subsidiaries, nor, to the knowledge of any Loan Party,
any other Person, has operated any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and neither any Loan Party or any of its Subsidiaries, nor, to the
knowledge of any Loan Party, any other Person, has caused any release, discharge
or disposal of any Hazardous Materials on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries, except in
compliance in all material respects with, and in a manner that did not trigger
any obligation to conduct any reporting, monitoring, investigation, monitoring,
removal, remedial or cleanup activity pursuant to, applicable Environmental
Laws.

 

89



--------------------------------------------------------------------------------

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored by any Loan Party or any of its Subsidiaries at, or transported by any
Loan Party or any of its Subsidiaries to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect.

5.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates. The general
liability, casualty, property, terrorism and business interruption insurance
coverage of the Loan Parties as in effect on the Closing Date, and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02, if applicable, is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

5.11 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no tax sharing
agreement applicable to the Borrower or any Subsidiary other than such
agreements the sole parties to which are Loan Parties, nor is there, to the
Borrower’s knowledge, any proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b) There are no pending claims, actions or lawsuits, or action by any
Governmental Authority with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect, nor has any Loan Party received
notice of any such threatened claim, action or lawsuit. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iii) no Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv) no
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) No Loan Party nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

(e) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. No Loan Party is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between any Loan Party
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

(b) Investment Company Act. None of the Borrower or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.14 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
matters known to it regarding its business that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by

 

91



--------------------------------------------------------------------------------

other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.15 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16 Solvency.

The Borrower and its Subsidiaries are (and will remain after giving effect to
the transactions to occur on the Closing Date), on a Consolidated basis,
Solvent.

5.17 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.19 Responsible Officers.

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02 and such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Notes and the other
Loan Documents.

 

92



--------------------------------------------------------------------------------

5.20 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a) is the following information which is true and complete in
all respects as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02: (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
equity investments of the Loan Parties as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02,
(ii) the number of shares of each class of Equity Interests in each Subsidiary
outstanding, (iii) the number and percentage of outstanding shares of each class
of Equity Interests owned by the Loan Parties and their Subsidiaries and
(iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.). The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens. There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to the Equity Interests of any Loan Party or any Subsidiary thereof, except as
contemplated in the organizational documents and/or in connection with the Loan
Documents.

(b) Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date, or as of the last date such
Schedule was required to be updated in accordance with Section 6.02 (as to each
Loan Party) (i) the exact legal name, (ii) any former legal names of such Loan
Party in the four (4) months prior to the Closing Date, (iii) the jurisdiction
of its incorporation or organization, as applicable, (iv) the type of
organization, (v) the jurisdictions in which such Loan Party is qualified to do
business, (vi) the address of its chief executive office, (vii) the address of
its principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) its organization
identification number, (x) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties) and
(xi) the industry or nature of business of such Loan Party.

5.21 Collateral Representations. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

5.22 Intellectual Property; Licenses, Etc.

Each Loan Party and each of their Subsidiaries own, or possess the right to use,
all Intellectual Property that is reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon any rights held by any other Person, except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

5.23 Labor Matters.

Except as set forth on Schedule 5.23, or as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date and
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

5.24 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

5.25 Beneficial Ownership Certification.

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) Audited Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ended December 31, 2018), a Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended
September 30, 2018), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller who is a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

94



--------------------------------------------------------------------------------

(c) Financial Projections. As soon as available, but in any event within 45 days
after the end of each fiscal year of the Borrower, an annual budget and
projections of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended September 30, 2018, a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller which is a Responsible Officer
of the Borrower.

(b) Updated Schedules/Projects Update. Concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(a), (i) updated Schedules
5.20(a) and 5.20(b) to this Agreement and updated Schedules required pursuant to
the Security Agreement (which may be attached to the Compliance Certificate) to
the extent required to make the representation related to such Schedule true and
correct as of the date of such Compliance Certificate, and (ii) an updated
schedule of costs in excess of earnings and billings in excess of earnings by
project.

(c) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or equivalent thereof) (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them.

(d) Indebtedness Notices. Not later than five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of all notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement related to Indebtedness in excess of the
Threshold Amount regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and, from time to time upon request by the Administrative Agent, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

 

95



--------------------------------------------------------------------------------

(e) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to result in liability in excess of the
Threshold Amount.

(f) Subordinated Debt Document. Promptly after the execution thereof, a copy of
any amendment, supplement, restatement or replacement of any documentation
related to any Subordinated Debt.

(g) KYC Information. Promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.

(h) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(i) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
secure electronic transmission system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its

 

96



--------------------------------------------------------------------------------

Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (1) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.

6.03 Notices.

Promptly, but in any event within five (5) days, notify the Administrative Agent
and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) the filing of any lawsuit in which the claim for damages exceeds the
Threshold Amount against the Borrower or any other Loan Party;

(c) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(d) of the occurrence of any ERISA Event that could reasonably be expected to
result in liability in excess of the Threshold Amount;

(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(f) of any (i) occurrence of any Involuntary Disposition or Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), and (ii) receipt of any Extraordinary
Receipt for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii); and

(g) of any material breach or non-performance of, or any material default under,
a Material Contract of the Borrower or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

97



--------------------------------------------------------------------------------

6.04 Payment of Taxes.

Pay and discharge as the same shall become due and payable, all its material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and, as applicable, good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted;

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons or as
otherwise required by the Administrative Agent (including, without limitation,
environmental pollution insurance policies in effect on the Closing Date).

 

98



--------------------------------------------------------------------------------

(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable and/or additional insured with respect of any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause, unless otherwise agreed to by the Administrative Agent, each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative Agent
that it will give the Administrative Agent thirty (30) days’ prior written
notice before any such policy or policies shall be altered or cancelled (or ten
(10) days’ prior notice in the case of cancellation due to the nonpayment of
premiums). Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to the Administrative Agent,
such evidence of insurance as required by the Administrative Agent, including,
but not limited to: (i) if requested by the Administrative Agent, certified
copies of such insurance policies, (ii) evidence of such insurance policies
(including, without limitation and as applicable, ACORD Form 28 certificates (or
similar form of insurance certificate), ACORD Form 25 certificates (or similar
form of insurance certificate) and, if requested by the Administrative Agent,
environmental pollution insurance certificates), (iii) if requested by the
Administrative Agent, declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if requested by the Administrative Agent.
As requested by the Administrative Agent, the Loan Parties agree to deliver to
the Administrative Agent an Authorization to Share Insurance Information.

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Subject to the rights of the owner and/or lessor of the underlying real property
and/or facility, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine, audit and make copies of its corporate, financial and operating
records, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that the Administrative Agent shall not exercise such rights at the
Borrower’s expense more often than one (1) time during any calendar year absent
the existence and continuance of an Event of Default; provided, further, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal

 

99



--------------------------------------------------------------------------------

business hours and without advance notice. Subject to the rights of the owner
and/or lessor of the underlying real property and/or facility, if any of the
Borrower’s properties, books or records are in the possession of a third party,
the Borrower authorizes that third party to permit the Administrative Agent or
its agents to have access to perform inspections or audits and to respond to the
Administrative Agent’s requests for information concerning such properties,
books and records. Notwithstanding anything to the contrary in this Section 6.10
and, with respect to clause (i) below, so long as an Event of Default has not
occurred and is continuing, none of the Borrower or any of its Subsidiaries will
be required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable Laws or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document, including (a) the refinancing
of certain existing Indebtedness of the Borrower and its Subsidiaries on the
Closing Date, (b) the payment of fees and expenses incurred in connection with
the transactions contemplated hereby and (c) to finance Capital Expenditures,
Permitted Acquisitions and provide ongoing working capital to the Borrower and
its Subsidiaries.

6.12 Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing (including by division) to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement; provided that no Excluded Subsidiary shall be required to
become a Guarantor. In connection therewith, the Loan Parties shall give notice
to the Administrative Agent not less than ten (10) days prior to creating a
Subsidiary (or such shorter period of time as agreed to by the Administrative
Agent in its reasonable discretion), or acquiring the Equity Interests of any
other Person. In connection with the foregoing, the Loan Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.01(b) – (e), (j) and 6.13 and such other documents or agreements as
the Administrative Agent may reasonably request.

6.13 Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations pursuant to the terms and conditions of the Collateral
Documents. Each Loan Party shall provide opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

100



--------------------------------------------------------------------------------

(b) Landlord Waivers and Access Letters. In the case of (i) the Borrower’s
headquarters building located at 12601 Plantside Drive, Louisville, Kentucky and
each other headquarter location of a Loan Party, each other location where any
significant administrative or corporate governance functions are performed and
each other location where the Loan Parties maintain its books or records
(electronic or otherwise) of accounts receivable and (ii) any personal property
Collateral located at any other premises on which personal property Collateral
with a value in excess of $10,000,000 is located (other than any premises or
location owned or leased by a customer of a Loan Party and not owned or leased
by a Loan Party or a Subsidiary of a Loan Party), the Loan Parties will provide
the Administrative Agent with such estoppel letters, access letters, consents or
waivers from the landlords or owners of such real property to the extent
(A) requested by the Administrative Agent and (B) the Loan Parties are able to
secure such letters, consents or waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
reasonably satisfactory to the Administrative Agent, it being acknowledged and
agreed that any Landlord Waiver is reasonably satisfactory to the Administrative
Agent).

(c) Account Control Agreements. Subject to Section 6.18, each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money or securities are or may be deposited or
maintained with any Person, other than (a) deposit accounts that are maintained
at all times with the Administrative Agent or depositary institutions as to
which the Administrative Agent shall have received a Qualifying Control
Agreement, (b) securities accounts that are maintained at all times with the
Administrative Agent or financial institutions as to which the Administrative
Agent shall have received a Qualifying Control Agreement, and (c) Excluded
Accounts.

6.14 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15 Compliance with Environmental Laws.

Comply, and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

101



--------------------------------------------------------------------------------

6.16 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

6.17 Deposit Account, Lockbox and Treasury Services.

Within one-hundred twenty (120) days after the Closing Date, establish and
thereafter maintain the Administrative Agent, or one of its Affiliates, as the
Borrower’s principal depositary bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.

6.18 Post-Closing Obligations. Execute and deliver the documents and complete
the tasks set forth on Schedule 6.18, in each case, within the time limits
specified on such Schedule (or such longer period as approved by the
Administrative Agent in its reasonable discretion).

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, refinancings or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal,
refinancing or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);

(c) Liens in favor of Duke Energy consisting of Duke Energy’s purchase option of
the Sanford Property and Brickhaven Property contained in Section 7.3 of the
Riverbend/Sutton Contract as in effect on the Closing Date;

(d) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds thereof and customary security deposits and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;

 

102



--------------------------------------------------------------------------------

(e) Permitted Encumbrances;

(f) in the case of any joint venture with a third party, any put and call
arrangements or restrictions on dispositions related to its Equity Interests set
forth in the organizational documents of such joint venture on the Closing Date
or at the time of acquisition of Equity Interests therein or formation thereof;

(g) Liens on cash and Cash Equivalents that secure Indebtedness incurred for
letters of credit, bank guarantees or bank acceptances in an aggregate amount at
any time outstanding not to exceed $1,000,000;

(h) Liens consisting of an agreement to Dispose of any property in a Disposition
permitted by Section 7.05, solely to the extent such permitted Disposition would
have been permitted on the date of the creation of such Lien;

(i) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower and its Subsidiaries, or
(ii) secure any Indebtedness;

(k) Liens incurred with the purchase or shipping of goods or assets on the
related goods or assets and proceeds thereof in favor of the seller or shipper
of such goods or assets pursuant to customary reservations or retentions of
title arising in the ordinary course of business and not securing Indebtedness
for borrowed money;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business; and

(m) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed the greater of (i) $5,000,000 and 5% of Consolidated EBITDA
for the most recently completed Measurement Period.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or

 

103



--------------------------------------------------------------------------------

any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination, standstill and related terms (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) Indebtedness with respect to the acquisition of goods, supplies or
merchandise on normal trade credit in the ordinary course of business;

(d) Intercompany Debt;

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

(f) Indebtedness in respect of (i) financing the cost of acquiring, repairing,
improving or installing property, (ii) Capitalized Leases and (iii) purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(d) in an aggregate amount at any time outstanding for all such
Indebtedness not to exceed $40,000,000;

(g) Indebtedness relating to judgments, including appeal bonds, or awards not
constituting an Event of Default under Section 8.01(h);

(h) unsecured Indebtedness, earn-outs and holdbacks owing to sellers of assets
or Equity Interests to any of the Loan Parties and their Subsidiaries that is
incurred in connection with the consummation of one or more Permitted
Acquisitions permitted hereunder in an aggregate principal amount at any time
outstanding of all such Indebtedness, earn-outs and holdbacks not to exceed
$30,000,000; provided that any Indebtedness incurred under this clause (h)
(excluding Indebtedness in the form of indemnification obligations, earn-outs,
holdbacks and other adjustments of purchase price) shall be subordinated in
right and time of payment to the Obligations in a manner and pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(i) obligations in respect of letters of credit, bank guarantees, or bankers’
acceptances issued or created in the ordinary course of business in an aggregate
stated amount of all such letters of credit, bank guarantees or bankers’
acceptances under this clause (i) not to exceed $1,000,000;

(j) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
speculative purposes;

 

104



--------------------------------------------------------------------------------

(k) Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business
(including those incurred to secure health, safety and environmental obligations
in the ordinary course of business) and either (i) consistent with past practice
or (ii) reasonably necessary for the operation of the business of the Borrower
and its Subsidiaries as determined by the Borrower or such Subsidiary in good
faith;

(m) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business and payable within one (1) year; and

(n) additional Indebtedness not otherwise permitted pursuant to this Section in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding.

7.03 Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (ii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties, and (iii) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in (A) Subsidiaries that
are not Loan Parties and (B) joint ventures or partnerships in an aggregate
amount for all such Investments under this clause (c)(iii) not to exceed
$10,000,000 at any time outstanding (provided that the aggregate amount
attributed any at time to the Investment in a Subsidiary that is not a Loan
Party pursuant to this clause (c)(iii) shall be offset to reflect any amounts
advanced by such Subsidiary that is not a Loan Party to any Loan Party);

(d) Guarantees permitted by Section 7.02;

(e) (i) Investments in Subsidiaries in existence on the Closing Date, and
(ii) other Investments in existence on the Closing Date and identified on
Schedule 7.03, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof;

(f) Permitted Acquisitions;

 

105



--------------------------------------------------------------------------------

(g) Investments the payment for which consists of Qualified Equity Interests of
the Borrower or with the proceeds received from the substantially concurrent
issue of Qualified Equity Interests by the Borrower (other than any Specified
Equity Contributions); provided that (i) no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, (ii) the
proceeds of such contributions or issuances are contributed to the Borrower or
any of its Subsidiaries that is a Guarantor contemporaneously with such
Investment, and (iii) to the extent such Investment is made in connection with
an Acquisition, such Acquisition shall meet the requirements of clauses
(a) through (f) of the definition of “Permitted Acquisition”;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Investments consisting of the indorsement by the Borrower or any Subsidiary
of negotiable instruments payable to such Person for deposit or collection in
the ordinary course of business;

(j) Intercompany Debt; and

(k) other Investments not otherwise permitted by this Section in an aggregate
amount at any time outstanding not to exceed the greater of (i) $10,000,000 and
(ii) 12% of Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party; and

(d) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person.

 

106



--------------------------------------------------------------------------------

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) (i) Dispositions of inventory in the ordinary course of business;
(ii) Dispositions of property to the Borrower or any Subsidiary; provided, that
if the transferor of such property is a Loan Party then the transferee thereof
must be a Loan Party; (iii) Dispositions of accounts receivable in connection
with the collection or compromise thereof; (iv) licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of the Borrower and its Subsidiaries; and (v) the sale or disposition
of Cash Equivalents for fair market value;

(b) Dispositions of property (including equipment) that is obsolete, worn out or
surplus personal property or property no longer useful for the ongoing
operations of the Loan Parties and their Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property, or (ii) such property is exchanged for
assets useful in the business of the Loan Parties and their Subsidiaries in the
ordinary course of business; provided that, in each case, to the extent the
property being transferred constitutes Collateral, such replacement property
shall also constitute Collateral;

(d) Dispositions permitted by Section 7.04;

(e) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements with the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;

(f) Dispositions by any Loan Party to any Subsidiary that is not a Loan Party in
an aggregate amount for all such Dispositions under this clause (f) not to
exceed $2,000,000 during the term of this Agreement;

(g) Dispositions of any Non-Core Assets acquired in connection with any
Permitted Acquisition so long as the Net Cash Proceeds of any such Disposition
are applied to prepay the Loans pursuant to Section 2.05(b);

(h) Dispositions of intellectual property rights in the ordinary course of
business that are no longer used or useful in the business of the Borrower and
its Subsidiaries;

(i) the unwinding of any Swap Contract permitted hereunder;

(j) Disposition of the Sanford Property and/or Brickhaven Property after payment
of the Riverbend/Sutton Contract Termination Fee by Duke Energy; and

(k) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) at the time of such Disposition, no Event of Default shall exist or
would result from such Disposition, (ii) the aggregate fair market value of all
property disposed of in reliance on this clause (k) during the term of this
Agreement shall not exceed the greater of (A)

 

107



--------------------------------------------------------------------------------

$10,000,000 and (B) 12% of Consolidated EBITDA of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period and (iii) the Net Cash Proceeds received from any Disposition under this
clause (k) shall be applied to prepay the Loans pursuant to Section 2.05(b).

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Qualified Equity Interests of such Person;

(c) the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the net cash proceeds received from a substantially concurrent
issue of new Qualified Equity Interests by the Borrower (other than Specified
Equity Contributions); provided that (i) no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, and
(ii) the proceeds of such issuances are contributed to the Borrower
contemporaneously with such Restricted Payment;

(d) the Borrower or any of its Subsidiaries may, in good faith, make payments
and distributions to future, current and former officers, directors, managers,
employees and consultants (or any current or former spouses or domestic
partners, family members, trusts or other estate planning vehicles or estates or
heirs of any of the foregoing) of any of the Loan Parties and their Subsidiaries
(i) on account of redemptions of Equity Interests held by such Persons and
(ii) in the form of forgiveness of Indebtedness of such Persons on account of
purchases of Equity Interests held by such Persons; provided that (A) no Event
of Default has occurred and is continuing or would arise as a result of such
Restricted Payment, and (B) the aggregate amount of all Restricted Payments made
under this clause (d) shall not exceed $5,000,000 during the term of this
Agreement;

(e) the Borrower may make distributions which are immediately used to make cash
payments in lieu of issuing fractional shares of Equity Interests of the
Borrower in an aggregate amount for all such distributions not to exceed
$1,750,000 during the term of this Agreement; and

(f) the Borrower may declare and make other Restricted Payments and prepay
Subordinated Debt so long as (i) no Default or Event of Default shall have
occurred and be continuing at the time or would result therefrom, and (ii) after
giving Pro Forma Effect to any such Restricted Payments (including any
incurrence of Indebtedness in connection therewith), (A) the Consolidated Net
Leverage Ratio is less than or equal to 2.50 to 1.00 as of the last day of the
most recently completed fiscal quarter or fiscal year for which financial
statements have been delivered pursuant to Section 6.01 (or, prior to the first
delivery thereof, the financial statements described in Section 5.05) and
(B) the Borrower and its Subsidiaries shall be in Pro Forma Compliance with each
of the financial covenants contained in Section 7.11.

 

108



--------------------------------------------------------------------------------

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation, reimbursement of expenses, indemnities and employee
benefits of officers and directors in the ordinary course of business of the
Borrower and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement or the other Loan Documents) that (a) requires the grant of any Lien
on property for any obligation if a Lien on such property is given as security
for the Secured Obligations or (b) encumbers or restricts the ability of any
such Person to (i) to act as a Loan Party; (ii) make Restricted Payments to any
Loan Party, (iii) pay any Indebtedness or other obligation owed to any Loan
Party, (iv) make loans or advances to any Loan Party, or (v) create any Lien
upon any of their properties or assets, whether now owned or hereafter acquired;
provided that the foregoing shall not apply to encumbrances or restrictions
existing under or by reason of:

(A) customary restrictions that arise in connection with an asset pursuant to an
agreement that has been entered into for the sale or Disposition such asset
permitted by Section 7.05 applicable pending such Disposition solely to the
assets (including Equity Interests) subject to such Disposition;

(B) negative pledges in favor of any holder of purchase money obligations for
property acquired in the ordinary course of business and Capitalized Lease
Obligations permitted under Section 7.02(f) that impose restrictions of the
nature set forth in clause (b)(v) above and solely to the extent such negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof;

(C) customary restrictions on leases, subleases, licenses or asset sale
agreements entered into in the ordinary course of business and otherwise
permitted hereunder so long as such restrictions relate only to the assets
subject thereto;

(D) restrictions that apply by reason of any applicable Law, rule, regulation or
order or are required by any Governmental Authority having jurisdiction over the
applicable Loan Party or Subsidiary;

 

109



--------------------------------------------------------------------------------

(E) restrictions imposed by customary provisions in joint venture agreements and
other similar agreements in respect of joint ventures that prohibit or restrict
the pledge or transfer of ownership interests in the relevant joint venture; and

(F) restrictions imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (A) through (E) above; provided
that such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower’s board of directors, no more restrictive with respect to such
restrictions, taken as a whole, than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
at any time during the periods set forth below to be greater than the ratio set
forth below opposite such period:

 

Period

   Maximum Consolidated
Net Leverage Ratio  

Closing Date through March 30, 2020

     3.75 to 1.00  

March 31, 2020 through March 30, 2021

     3.50 to 1.00  

March 31, 2021 through March 30, 2022

     3.25 to 1.00  

March 31, 2022 and thereafter

     3.00 to 1.00  

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 1.20 to 1.00.

7.12 Amendments of Organization Documents/Riverbend/Sutton Contract; Fiscal
Year; Legal Name, State of Formation; Form of Entity and Accounting Changes.

(a) Amend (i) any of its Organization Documents in a manner that could
reasonably be expected to be materially adverse to the Lenders or (ii) the
Riverbend/Sutton Contract in any manner that could reasonably be expected to be
materially adverse to the Lenders, unless consented to by the Administrative
Agent in writing;

(b) change its fiscal year;

(c) without providing ten (10) days’ prior written notice to the Administrative
Agent (or such extended period of time as agreed to by the Administrative
Agent), change its name, state of formation or form of organization or principal
place of business; or

 

110



--------------------------------------------------------------------------------

(d) amend, modify, alter, increase or change any of the terms or conditions of
any subordination agreement or related agreement with respect to any
Subordinated Debt or any agreement, instrument, document, indenture or other
writing evidencing or concerning the Subordinated Debt unless permitted by the
terms of the applicable subordination agreement or consented to in writing by
the Administrative Agent.

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender or otherwise) of Sanctions.

7.15 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

7.16 Payments and Modifications of Subordinated Debt.

Directly or indirectly, make any payment on account of the Subordinated Debt if
such payment is not permitted at such time under Section 7.06 or the applicable
subordination agreement with respect to such Subordinated Debt.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(e),
6.02(h), 6.03, 6.05(a), 6.10, 6.11, 6.12, 6.13, 6.18, or Article VII; provided
that any Event of Default under Section 7.11 is subject to cure as contemplated
by Section 8.04; or

 

111



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for twenty (20) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise after giving effect to any applicable grace,
notice or cure period) in respect of any Indebtedness of any Loan Party or
Guarantee of any Loan Party (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
(after giving effect to any applicable grace, notice or cure period) relating to
any such Indebtedness of any Loan Party or Guarantee of any Loan Party or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is a
party and, in either event, the Swap Termination Value owed by such Loan Party
or such Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for forty-five (45) calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for forty-five (45) calendar days, or an
order for relief is entered in any such proceeding; or

 

112



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect or, as
applicable, to create a valid and perfected first priority Lien (subject to
Permitted Liens) on the Collateral other than as a result of the action or
inaction of the Administrative Agent; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; and

(k) Change of Control. There occurs any Change of Control.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until the
circumstance giving rise thereto is cured (to the extent specifically permitted)
within any applicable grace, notice and/or cure period provided herein, or it is
otherwise expressly waived by Administrative Agent (with the approval of
requisite Lenders (in their sole discretion)) as determined in accordance with
Section 11.01; and once an Event of Default occurs under the Loan Documents,
then such Event of Default will continue to exist until it is expressly waived
by the requisite Lenders or by the Administrative Agent with the approval of the
requisite Lenders, as required hereunder in Section 11.01.

 

113



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

114



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.14 and to the L/C Issuer, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

8.04 Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01, in the event
of any Event of Default for failure to comply with the financial covenants in
Section 7.11 at the end of any fiscal quarter, until the expiration of the tenth
(10th) day after the day on which the financial statements and Compliance
Certificate are required to be delivered for such fiscal quarter (the “Cure
Expiration Date”), the net cash proceeds from any cash equity contribution
(which equity shall be either common Equity Interests or other Qualified Equity
Interests on terms and conditions reasonably acceptable to the Administrative
Agent) made to the Borrower by any Person other than a Loan Party after the end
of such fiscal quarter will, at the request of the Borrower, be included in the
calculation of Consolidated EBITDA solely for the purpose of determining
compliance with the financial covenants in Section 7.11 at the end of such
fiscal quarter and each applicable subsequent period that includes such fiscal
quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four consecutive fiscal quarter period there will be a period of at least
two fiscal

 

115



--------------------------------------------------------------------------------

quarters in which no Specified Equity Contribution is made, (b) no more than
four (4) Specified Equity Contributions shall be made during the term of this
Agreement, (c) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Borrower to be in Pro Forma
Compliance with the financial covenants set forth in Section 7.11 for such
fiscal quarter, (d) Consolidated EBITDA shall be increased by an amount equal to
such Specified Equity Contribution solely for the purpose of determining
compliance with the financial covenants set forth in Section 7.11 with respect
to any Measurement Period of the Borrower that includes the fiscal quarter for
which such Specified Equity Contribution was made and not for any other purpose
under this Agreement (including, without limitation, for purposes of determining
the availability or amount of any covenant baskets or carve-outs, pricing or for
any other purposes), (e) the net cash proceeds from any Specified Equity
Contribution are applied to prepay the Loans in accordance with the requirements
of Section 2.05(b), and (f) any Indebtedness (including Loans) repaid with the
proceeds of any Specified Equity Contribution and any increase to Unrestricted
Cash and Cash Equivalents as a result of such Specified Equity Contribution
shall be disregarded for purposes of calculating the financial covenants set
forth in Section 7.11 for each such period during which such Specified Equity
Contribution is included in the calculation of Consolidated EBITDA. The Borrower
shall, on or prior to the making of any Specified Equity Contribution, give the
Administrative Agent a written notice identifying the aggregate amount of such
Specified Equity Contribution to be used to test compliance with Section 7.11
for such fiscal quarter. Upon the making of a Specified Equity Contribution, the
financial covenants set forth in Section 7.11 shall be recalculated giving
effect to the increase in Consolidated EBITDA; provided that nothing in this
Section 8.04 shall waive any Default or Event of Default that exists pursuant to
Section 7.11 until such recalculation. If, after giving effect to such
recalculation, the Borrower is in compliance with the financial covenants set
forth in Section 7.11 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date,
then the applicable Default or Event of Default that had occurred shall be
deemed cured and not to have occurred for all purposes of this Agreement and the
other Loan Documents. Notwithstanding anything to the contrary contained in
Article VIII, neither the Administrative Agent nor any Lender may exercise any
rights or remedies under Section 8.02 (or under any other Loan Document) on the
basis of any actual or purported Event of Default for failure to comply with
Section 7.11 until and unless the Cure Expiration Date has occurred without a
Specified Equity Contribution having been designated and contributed; provided
that during the period set forth in this sentence, an Event of Default shall
nevertheless be deemed to have occurred and be continuing for all other purposes
under the Loan Documents (including restrictions on Credit Extensions).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

116



--------------------------------------------------------------------------------

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

117



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(c) Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

(d) Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any

 

118



--------------------------------------------------------------------------------

statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender or Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the

 

119



--------------------------------------------------------------------------------

Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in

 

120



--------------------------------------------------------------------------------

outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment by
the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer or Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

121



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 11.01 of this Agreement, and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

122



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 7.01(c) and (d); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

123



--------------------------------------------------------------------------------

9.12 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

124



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

125



--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law. Without limiting the generality of
the foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations, and liabilities, or portion thereof, which may be or hereafter
become unenforceable or compromised or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against any Guarantor under any
Debtor Relief Laws. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their reasonable
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against

 

126



--------------------------------------------------------------------------------

or exhaust any security for the Secured Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties, except as prohibited by law.

 

127



--------------------------------------------------------------------------------

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the

 

128



--------------------------------------------------------------------------------

Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders
or Term Lenders having more than 50% of Delayed Draw Term Loan Commitments on
such date, as applicable, amend, modify or waive Section 4.02 or any other
provision of this Agreement if the effect of such amendment, modification or
waiver is to require such Lenders to make Loans when such Lenders would not
otherwise be required to do so;

(b) without the prior written consent of the Required Revolving Credit Lenders,
amendment, modify or waive (i) the amount of the Swingline Sublimit or (ii) the
amount of the Letter of Credit Sublimit;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clauses (iv) and (v) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(g) change any provision of this Section 11.01 or the definition of “Required
Lenders”, “Required Revolving Credit Lender” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or thereunder or make any determination
or grant any consent hereunder, without the written consent of each affected
Lender;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

129



--------------------------------------------------------------------------------

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Autoborrow Agreement and any fee letters executed in connection therewith may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders, except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender); (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (C) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein, (a) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, (b) the
Administrative Agent may amend or modify this Agreement and any other Loan
Document to (i) to cure any ambiguity, omission, mistake, defect or
inconsistency herein or therein or (ii) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional property for the
benefit of the Secured Parties or join additional Persons as Loan Parties, and
(c) this Agreement may be amended without further consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) to enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 2.16;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment without the written consent of such affected
Lender.

 

130



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 1.01(a);
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
electronic mail, FPML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender, the Swingline Lender or the L/C Issuer
pursuant to Article II if such Lender, Swingline Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement) and (ii) notices and other communications
posted to an Internet or intranet website shall be deemed received by the
intended recipient upon the sender’s receipt of an acknowledgment from the

 

131



--------------------------------------------------------------------------------

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail address or other written acknowledgement) indicating
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii), if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any

 

132



--------------------------------------------------------------------------------

other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice given by or on behalf
of a Loan Party. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including legal fees, disbursements and other charges of one primary
firm of outside counsel for Bank of America and Administrative Agent, one firm
of special and/or regulatory counsel retained by Bank of America or the
Administrative Agent in each applicable specialty or regulatory area, and one
firm of local counsel retained by Bank of America or the Administrative Agent in
each applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the

 

133



--------------------------------------------------------------------------------

issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee; provided
that such legal expenses shall be limited to the reasonable fees, disbursements
and other charges of one primary counsel, one local counsel in each relevant
jurisdiction, one specialty counsel for each relevant specialty and one
additional counsel to each group of affected Persons similarly situated if one
or more conflicts of interests, or perceived conflicts of interest, arise),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence, release, use,
generation, manufacture, production, storage, threatened release, discharge or
disposal of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, or (z) result from a
dispute solely among

 

134



--------------------------------------------------------------------------------

Indemnitees and not arising out of any act or omission of the Borrower or any of
its Subsidiaries or Affiliates (other than any claim against an Indemnitee in
its capacity or in fulfilling its role as an Arranger, the Administrative Agent,
the Swingline Lender or an L/C Issuer hereunder). Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

135



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be made
pro rata among the separate Facilities and subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in subsection (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

136



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of either of the Revolving Facility or the Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Delayed Draw Term Loan Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

137



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person), (D) to any Disqualified Institution (unless otherwise consented to by
the Borrower in its reasonable discretion), or (E) to Bernhard Capital Partners
Management, LP, Bernhard Capital Partners Management, LLC, BCP Energy Services
Fund, LP, BCP Energy Services Fund A, LP, BCP Energy Services Executive Fund, LP
or any of their respective Affiliates.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

138



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. This Section 11.06(c) shall be construed so that the Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury Regulations (or any
other relevant or successor provisions of the Code or of such Treasury
Regulations).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender, any Disqualified Institution (unless such Disqualified
Institution is otherwise consented to by the Borrower in its reasonable
discretion) or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 and 3.04 (subject
to the requirements and limitations therein, including the requirements under
Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 and 11.13 with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of

 

139



--------------------------------------------------------------------------------

Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

140



--------------------------------------------------------------------------------

(g) Disqualified Institutions. (i) No assignment or, to the extent the DQ List
has been posted on the Platform for all Lenders, participation shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the applicable Lender entered into a binding agreement to sell and
assign or participate all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
as otherwise contemplated by this Section 11.06, in which case such Person will
not be considered a Disqualified Institution for the purpose of such
assignment). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender or participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply.

(ii) If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.06), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and the other Loan Documents; provided that (i) the Borrower shall
have paid to the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b), (ii) such assignment does not conflict with applicable Laws
and (iii) in the case of clause (B), the Borrower shall not use the proceeds
from any Loans to prepay Term Loans held by Disqualified Institutions.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any

 

141



--------------------------------------------------------------------------------

action) under this Agreement or any other Loan Document, each Disqualified
Institution will be deemed to have consented in the same proportion as the
Lenders that are not Disqualified Institutions consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Institution does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16 or (B) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant), (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder,
(viii) with the consent of the Borrower or to the extent such

 

142



--------------------------------------------------------------------------------

Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure. Neither the
Administrative Agent nor any Lender shall issue any press release or other
public disclosure (other than customary pitch materials) with respect to the
Loan Documents or any transaction contemplated therein using the name, logo or
otherwise referring to any Loan Party or any terms and conditions with respect
to the Loan Documents without the prior consent of the Borrower except to the
extent required to do so under applicable Laws.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever

 

143



--------------------------------------------------------------------------------

currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower or any other Loan Party
against any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium (but only to the
extent such expense, fee or premium is expressly contemplated by this Agreement)
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or electronic mail transmission shall be promptly followed
by such manually executed counterpart.

 

144



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid or caused to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts); provided, however, for the sake of clarity, that the amounts payable
to the assignee hereunder are subject to Section 2.15 and any related reductions
of such amounts payable to such Lender;

 

145



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

146



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS AT THE PHYSICAL ADDRESS IN EFFECT UNDER SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

147



--------------------------------------------------------------------------------

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent (and, as applicable, its Affiliates), the Arrangers and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates, the Arrangers
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates, the Arrangers nor
any Lender has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates, the Arrangers,
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates, any Arranger nor any Lender has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates, any Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

11.18 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

148



--------------------------------------------------------------------------------

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank; signature pages follow]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: CHARAH SOLUTIONS, INC., a Delaware corporation By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
GUARANTORS: ALLIED POWER HOLDINGS, LLC, a Delaware limited liability company By:
  Charah Solutions, Inc.,   its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
ALLIED POWER INTERNATIONAL, LLC, a Delaware limited liability company By:  

/s/ D. Ron McCall

Name:   D. Ron McCall Title:   Manager ALLIED POWER MANAGEMENT, LLC, a Delaware
limited liability company By:   Allied Power Sole Member, LLC,   its sole member
By:   Allied Power Holdings, LLC,   its sole member By:   Charah Solutions,
Inc.,   its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ALLIED POWER RESOURCES, LLC, a Delaware limited liability company By:   Allied
Power Management, LLC,   its sole member By:   Allied Power Holdings, LLC,   its
sole member By:   Charah Solutions, Inc.,   its sole member and sole manager By:
 

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
ALLIED POWER SERVICES, LLC, a Delaware limited liability company By:   Allied
Power Management, LLC,   its sole member By:   Allied Power Holdings, LLC,   its
sole member By:   Charah Solutions, Inc.,   its sole member and sole manager By:
 

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
ALLIED POWER SOLE MEMBER, LLC, a Delaware limited liability company By:   Allied
Power Holdings, LLC,   its sole member By:   Charah Solutions, Inc.,   its sole
member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ASH MANAGEMENT SERVICES, LLC, a Kentucky limited liability company By:   Charah,
LLC   its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer CHARAH
MANAGEMENT LLC, a Delaware limited liability company By:   Charah Solutions,
Inc.,   its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
CHARAH PLANT SERVICES, LLC, a Delaware limited liability company By:   Allied
Power Management, LLC,   its sole member By:   Allied Power Holdings, LLC,   its
sole member By:   Charah Solutions, Inc.,   its sole member and sole manager By:
 

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CHARAH SOLE MEMBER LLC, a Delaware limited liability company By:   Charah
Management LLC,   its sole member and managing member By:   Charah Solutions,
Inc.,   its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
CHARAH, LLC, a Kentucky limited liability company By:   Charah Sole Member LLC,
  its sole member and sole manager By:   Charah Management LLC,   its sole
member and managing member By:   Charah Solutions, Inc.,   its sole member and
sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer, Treasurer & Secretary
MERCURY CAPTURE BENEFICIATION, LLC, a Delaware limited liability company By:  
Charah, LLC its sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MERCURY CAPTURE INTELLECTUAL PROPERTY, LLC, a Delaware limited liability company
By:   Charah, LLC its sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer NUTEK
MICRO-GRINDING, LLC, a Connecticut limited liability company By:   Charah, LLC
its sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer SCB
INTERNATIONAL HOLDINGS, LLC, a Delaware limited liability company By:   Charah,
LLC its sole member and sole manager By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer SCB TRADING,
LLC, a Connecticut limited liability company By:   Charah, LLC its sole manager
By:  

/s/ Bruce Kramer

Name:   Bruce Kramer Title:   Chief Financial Officer & Treasurer

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

Name:   Charlene Wright-Jones Title:   Vice President

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender By:
 

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Vice President

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Timothy A. Spolar

Name:   Timothy A. Spolar Title:   Managing Director

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Thomas M. Feeney

Name:   Thomas M. Feeney Title:   Senior Vice President

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Wredling

Name:   Patrick Wredling Title:   Vice President

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:  

/s/ Joe Dillingham

Name:   Joe Dillingham Title:   Director, Corporate Banking

 

Charah Solutions, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CERTAIN ADDRESES FOR NOTICES

 

BORROWER:   ADMINISTRATIVE AGENT: Charah Solutions, Inc.     12601 Plantside
Drive   For payments and Requests for Credit Extensions: Louisville, KY 40299  
  Attention:   Bruce Kramer   Bank of America, N.A. Telephone:   502-245-1353  
2380 Performance Drive, Building C Facsimile:   502-245-7398   Mail Code:
TX2-984-03-23 E-Mail:   bkramer@charah.com   Richardson, TX 75082     Attention:
  Christopher Jefferson     Telephone:   469.201.8731     Facsimile:  
214.672.8734     E-Mail:   cjefferson@baml.com     Account No.:   1366072250600
    Reference:   Charah Solutions, Inc.     ABA No.:   026009593     Other
Notices for Administrative Agent:     Bank of America, N.A.     Agency
Management     135 S. LaSalle Street     Mail Code: IL4-135-09-61     Chicago,
IL 60603     Attention:   Teresa Weirath     Telephone:   312-992-3532    
Facsimile:   877-206-8427     E-Mail:   teresa.weirath@baml.com L/C ISSUER:  
SWINGLINE LENDER: Bank of America, N.A.   Bank of America, N.A. Trade Operations
  2380 Performance Drive, Building C 1 Fleet Way   Mail Code: TX2-984-03-23 Mail
Code: PA6-580-02-30   Richardson, TX 75082 Scranton, PA 18507   Attention:  
Christopher Jefferson Attention:   Michael Grizzanti   Telephone:   469.201.8731
Telephone:   570-496-9621   Facsimile:   214.672.8734 Facsimile:   800-755-8743
  E-Mail:   cjefferson@baml.com E-Mail:   tradeclientserviceteam@baml.com  
Account No.:   1366072250600     Reference:   Charah Solutions, Inc.     ABA
No.:   026009593



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

INITIAL COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage
(Revolving
Loans)     Closing Date
Term
Commitment      Applicable
Percentage
(Closing Date
Term Loan)     Delayed Draw
Term Loan
Commitment      Applicable
Percentage
(Delayed Draw
Term Loan)  

Bank of America, N.A.

   $ 21,428,571.43        42.857142860 %    $ 87,857,142.85        42.857142853
%    $ 10,714,285.72        42.857142880 % 

Regions Bank

   $ 13,392,857.14        26.785714280 %    $ 54,910,714.29        26.785714288
%    $ 6,696,428.57        26.785714280 % 

Fifth Third Bank

   $ 8,928,571.43        17.857142860 %    $ 36,607,142.86        17.857142859
%    $ 4,464,285.71        17.857142840 % 

First Tennessee Bank National Association

   $ 3,571,428.57        7.142857140 %    $ 14,642,857.14        7.142857141 % 
  $ 1,785,714.29        7.142857160 % 

Synovus Bank

   $ 2,678,571.43        5.357142860 %    $ 10,982,142.86        5.357142859 % 
  $ 1,339,285.71        5.357142840 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total:

   $ 50,000,000.00        100.000000000 %    $ 205,000,000.00       
100.000000000 %    $ 25,000,000.00        100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

RESPONSIBLE OFFICERS

Charah Solutions, Inc.

1. Charles E. Price – Chief Executive Officer and President

2. Bruce A. Kramer – Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

DISQUALIFIED INSTITUTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

EXISTING LETTERS OF CREDIT

 

Account Party    L/C Issuer    L/C ID#      Expiry Date      Letter of
Credit Amount    Beneficiary

Allied Power Management, LLC

   Regions Bank      55108356        7/20/2019      $4,150,000.00   
Liberty Mutual Insurance Company

Charah, Inc. (n/k/a Charah, LLC)

   Bank of America, N.A.      68105589        9/30/2019      $250,000.00   
Fort Armistead Road

Charah, LLC

   Regions Bank      55108489        12/28/2018      $750,696.00   
Virginia Electric and Power Co.

Charah, LLC

   Regions Bank      55108584        2/21/2019      $5,400,000.00    Louisville
Gas and Electric

Charah, LLC

   Regions Bank      55108521        10/31/2018      $180,000.00   
Virginia Electric and Power Company

Charah, LLC

   Regions Bank      55108585        2/21/2019      $1,800,000.00    Louisville
Gas and Electric

Charah Management, LLC and
Allied Power Holdings, LLC

   Regions Bank      55108414        1/31/2019      $280,000.00    Bank of
America, N.A.



--------------------------------------------------------------------------------

SCHEDULE 5.10

INSURANCE

See Attached Insurance Certificates.



--------------------------------------------------------------------------------

LOGO [g617007dsp174a.jpg]   

CERTIFICATE OF LIABILITY INSURANCE

 

   DATE (MM/DD/YYYY) 

 

9/18/2018

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.  
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must have ADDITIONAL INSURED provisions or be endorsed. If SUBROGATION IS
WAIVED, subject to the terms and conditions of the policy, certain policies may
require an endorsement. A statement on this certificate does not confer rights
to the certificate holder in lieu of such endorsement(s).

PRODUCER

  Arthur J. Gallagher Risk Management Services, Inc.

  235 Highlandia Drive, Suite 200

  Baton Rouge LA 70810

   CONTACT NAME: Morgan Miller        

PHONE

(A/C. No. Ext): 225-906-0118

   FAX


(A/C. No): 225-292-3893

           

E-MAIL

ADDRESS: morgan_miller@ajg.com

   INSURER(S) AFFORDING COVERAGE    NAIC #     INSURER A: Starr Surplus Lines
Insurance Company    13604

INSURED                     CHARINC-13

  Charah Solutions, Inc. and its Subsidiaries

  12601 Plantside Dr.

  Louisville, KY 40299

   INSURER B: Starr Indemnity & Liability Company    38318    INSURER C:
Accident Fund Insurance Company of America    10166    INSURER D: Allied World
Assurance Company Ltd         INSURER E:           INSURER F:     

 

COVERAGES

  CERTIFICATE NUMBER: 1833370594   REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT. TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

INSR 

LTR 

        TYPE OF INSURANCE

 

       ADDL 
INSD    SUBR  WVD     POLICY  NUMBER    POLICY EFF 


(MM/DD/YYYY) 

  POLICY EXP 


(MM/DD/YYYY) 

  LIMITS

 

A

   ☒    COMMERCIAL GENERAL LIABILITY   Y   Y    1000066775171   12/31/2017  
12/31/2018   EACH OCCURRENCE    $ 1,000,000           ☐ CLAIMS-MADE    ☒ OCCUR  
                     DAMAGE TO RENTED
PREMISES (Ea occurrence)    $ 1,000,000        ☐   

 

                       MED EXP (Any one person)    $ 1,000,000        ☐   

 

                       PERSONAL & ADV INJURY    $ 1,000,000        GEN’L
AGGREGATE LIMIT APPLIES PER:                        GENERAL AGGREGATE    $
2,000,000        ☐    POLICY    ☒ PROJECT      ☐      LOC                       
PRODUCTS - COMP/OP AGG    $ 2,000,000        ☐    OTHER:                       
                        $    

B

   AUTOMOBILE LIABILITY   Y   Y    1000199100171   12/31/2017   12/31/2018  
COMBINED SINGLE LIMIT (Ea accident)    $ 1,000,000        ☒    ANY AUTO         
                       BODILY INJURY (Per person)    $          ☐    OWNED
AUTOS ONLY   

☐   SCHEDULED AUTOS

                             BODILY INJURY (Per accident)    $          ☐   
HIRED AUTOS ONLY   

☐   NON-OWNED AUTOS ONLY

                       PROPERTY DAMAGE (Per accident)    $          ☐        

☐   

                                          $    

A

   ☐    UMBRELLA LIAB   

☒   OCCUR

        Y   Y    1000337209171   12/31/2017   12/31/2018   EACH OCCURRENCE    $
25,000,000        ☒    EXCESS LIAB   

☐   CLAIMS-MADE

                             AGGREGATE    $ 25,000,000        ☐    DED   

☐   RETENTION $

                                     Products & Comp Ops    $ 25,000,000  

C

   WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

(Mandatory in NH)

If yes, describe under

DESCRIPTION OF OPERATIONS below

   

   

 

 

 

  

 

Y / N 

LOGO [g617007g61q20.jpg]

 

 

 

N / A 

  Y    WCS7500473   12/31/2017   12/31/2018   ☒ PER STATUTE ☐ OTHER             
E.L. EACH ACCIDENT    $ 1,000,000       E.L. DISEASE - EA EMPLOYEE    $
1,000,000       E.L. DISEASE - POLICY LIMIT    $ 1,000,000  

A

   Pollution Liability   Y   Y    1000066775171   12/31/2017   12/31/2018  
Occurrence      1,000,000  

A

   Professional Liability            1000066775171   12/31/2017   12/31/2018  
Occurrence      1,000,000  

D

   2nd Layer Excess Liability   Y   Y    03111095   12/31/2017   12/31/2018  
Occurrence/Aggregate     

 

 

25,000,000

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)

 

General Liability, Contractors Pollution Endorsements:

    CERTIFICATE HOLDER

   CANCELLATION

 

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th floor

Mail Code: NC1-001-05-45

maclegalinsmonitoring@bam

 

  

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

  

AUTHORIZED REPRESENTATIVE

LOGO [g617007dsp174b.jpg]

 

         © 1988-2015 ACORD CORPORATION. All rights reserved.

ACORD 25 (2016/03)

      The ACORD name and logo are registered marks of ACORD



--------------------------------------------------------------------------------

   AGENCY CUSTOMER ID: CHARINC-13                                       
                 LOC #:                                        
                                     LOGO [g617007dsp174a.jpg]    ADDITIONAL
REMARKS SCHEDULE    Page 1 of 1

AGENCY

Arthur J. Gallagher Risk Management Services, Inc.

  

NAMED INSURED

Charah Solutions, Inc. and its Subsidiaries

12601 Plantside Dr.

Louisville, KY 40299

 

POLICY NUMBER

 

CARRIER

 

   NAIC CODE    EFFECTIVE DATE:

ADDITIONAL REMARKS

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,

FORM NUMBER: 25 FORM TITLE: CERTIFICATE OF LIABILITY INSURANCE

 

 

30/10 Day Notice of Cancellation Provided by Us -CG 02 24 10 93

Additional Insured - Owners, Lessees Or Contractors - Automatic Status When
Required In Construction Agreement With You CG 20 33 04 13

Primary and Non-Contributory, Additional Insured and Waiver of Subrogation SL
023 (06/11)

Additional insured- designated person or organization - CG 20 26 04 13

Auto Liability Endorsements:

Waiver Of Transfer Of Rights Of Recovery Against Others To Us (Waiver Of
Subrogation) CA 04 44 10 13 When required by written contract Lessor -
Additional Insured And Loss Payee CA 20 01 10 13

30/10 Day Notice Of Cancellation Provided By Us SICA 1028 (04/12)

Excess Liability Endorsements:

Following Form of General Liability, Contractors Pollution, Professional
Liability Endorsements, Commercial Auto Liability, & Workers Compensation

Workers Compensation Endorsements:

Blanket Waiver of Subrogation as Required by Written Contract (Form# WC 00 0313)

Blanket Alternate Employers as Required by Written Contract (Form# WC000301A
(2/89)

30/10 Day Notice of Cancellation

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Additional Insureds.

30 days’ prior written notice of cancellation (or 10 days in the case of
cancellation due to nonpayment of premium) shall be delivered to the Certificate
Holder.

 

 

 

ACORD 101 (2008/01)    © 2008 ACORD CORPORATION. All rights reserved. The ACORD
name and logo are registered marks of ACORD



--------------------------------------------------------------------------------

POLICY NUMBER: 1000199100171   

COMMERCIAL AUTO

CA 20 48 02 99

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

DESIGNATED INSURED

This endorsement modifies insurance provided under the following:

BUSINESS AUTO COVERAGE FORM

GARAGE COVERAGE FORM

MOTOR CARRIER COVERAGE FORM

TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the
Coverage Form apply unless modified by this endorsement.

This endorsement identifies person(s) or organization(s) who are “insureds”
under the Who Is An Insured Provision of the Coverage Form. This endorsement
does not alter coverage provided in the Coverage Form.

This endorsement changes the policy effective on the inception date of the
policy unless another date is indicated below.

 

 

Endorsement Effective: 12/31/2017

 

 

 

Countersigned By:

 

 

Named Insured: Charah, LLC

 

 

 

LOGO [g617007dsp176.jpg] (Authorized Representative)

 

SCHEDULE

 

Name of Person(s) or Organization(s):      Where required by written contract   
                      

(If no entry appears above, information required to complete this endorsement
will be shown in the Declarations as applicable to the endorsement.)

Each person or organization shown in the Schedule is an “insured” for Liability
Coverage, but only to the extent that person or organization qualifies as an
“insured” under the Who Is An Insured Provision contained in Section II of the
Coverage Form.

 

CA 20 48 02 99    Copyright, Insurance Services Office, Inc., 1998    Page 1 of
1    ☐



--------------------------------------------------------------------------------

POLICY NUMBER: 1000066775171   

COMMERCIAL GENERAL LIABILITY

CG 20 26 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED – DESIGNATED PERSON OR

ORGANIZATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE

 

Name Of Additional Insured Person(s) Or Organization(s)

Where Required By Written Contract

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

A.

Section II – Who Is An Insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect to
liability for “bodily injury”, “property damage” or “personal and advertising
injury” caused, in whole or in part, by your acts or omissions or the acts or
omissions of those acting on your behalf:

 

  1.

In the performance of your ongoing operations; or

 

  2.

In connection with your premises owned by or rented to you.

However:

 

  1.

The insurance afforded to such additional insured only applies to the extent
permitted by law; and

 

  2.

If coverage provided to the additional insured is required by a contract or
agreement, the

  insurance afforded to such additional insured will not be broader than that
which you are required by the contract or agreement to provide for such
additional insured.

 

B.

With respect to the insurance afforded to these additional insureds, the
following is added to Section III – Limits Of Insurance:

If coverage provided to the additional insured is required by a contract or
agreement, the most we will pay on behalf of the additional insured is the
amount of insurance:

 

  1.

Required by the contract or agreement; or

 

  2.

Available under the applicable Limits of Insurance shown in the Declarations;

whichever is less.

This endorsement shall not increase the applicable Limits of Insurance shown in
the Declarations.

 

 

CG 20 26 04 13       Page 1 of 1



--------------------------------------------------------------------------------

OP ID: JB

 

LOGO [g617007dsp174a.jpg]    EVIDENCE OF COMMERCIAL PROPERTY INSURANCE   

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

PRODUCER NAME,

CONTACT PERSON AND ADDRESS

  

PHONE     270-821-3366

(A/C, NO, Ext):

   COMPANY NAME AND ADDRESS    NAIC NO:

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

 

          

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

    

FAX     270-825-8307

(A/C, No):

  

E-MAIL

ADDRESS:

   IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:    SUB CODE:   

POLICY TYPE

Commercial Inland Marine

AGENCY     CHARA-1

CUSTOMER ID #:

NAMED INSURED AND ADDRESS

                Charah Solutions Inc

                and its Subsidiaries

   LOAN NUMBER   

POLICY NUMBER

IMP1359692

                12601 Plantside Drive

                Louisville, KY 40299

  

EFFECTIVE DATE

03/03/18

  

EXPIRATION DATE

03/03/19

  

CONTINUED UNTIL

☒ TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)   

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING   OR ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION

ALL LOCATIONS WHERE ANY

EQUIPMENT IS LOCATED

 

  

Blanket Contractor’s Equipment

Coverage

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERN OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION                PERILS INSURED     ☐BASIC    ☐BROAD     ☒
SPECIAL ☐

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $ 71,306,000        
        DED: 5,000       YES     NO     N/A                    ☐ BUSINESS INCOME
    ☐RENTAL VALUE                   If YES, LIMIT:         Actual Loss
Sustained; # of months: BLANKET COVERAGE                   If YES, indicate
value(s) reported on property identified above: $ TERRORISM COVERAGE          
        Attach Disclosure Notice / DEC          

IS THERE A RERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE                   If YES,
LIMIT:                 DED: FUNGUS EXCLUSION (if “YES”, specify organization’s
form used)                               REPLACEMENT COST                       
       AGREED VALUE                               COINSURANCE                  
If YES,             %           EQUIPMENT BREAKDOWN (If Applicable)             
     If YES, LIMIT:                 DED:

ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg

                  If YES, LIMIT:                 DED:                          -
Demolition Costs                   If YES, LIMIT:                 DED:
                         - Incr. Cost of Construction                   If YES,
LIMIT:                 DED: EARTH MOVEMENT (If Applicable)                   If
YES, LIMIT:                 DED: FLOOD (If Applicable)                   If YES,
LIMIT:                 DED: WIND / HAIL INCL          ☐ YES   ☐ NO    Subject to
Different Provisions:                   If YES, LIMIT:                 DED:
NAMED STORS INCL     ☐ YES   ☐ NO    Subject to Different Provisions:          
        If YES, LIMIT:                 DED: PERMISSION TO WAIVE SUBROGATION IN
FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

    MORTGAGEE        CONTRACT OF SALE    LENDER SERVICING AGENT NAME AND ADDRESS
X    LENDERS LOSS PAYABLE              

NAME AND ADDRESS

 

             

Bank of America NA (see notes)

MAC Legal Ins Monitoring

  

AUTHORIZED REPRESENTATIVE

LOGO [g617007dsp193b.jpg]

Page 1 of 2         © 2003-2014 ACORD CORPORATION. All rights reserved.

ACORD 28 (2014/01)                     The ACORD name and logo are registered
marks of ACORD



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS – Including Special Conditions
(Use only if more space is required)

 

 

 

 

 

ACORD 28 (2014/01)    Page 2 of 2   



--------------------------------------------------------------------------------

NOTES:                 INSURED’S NAME Charah Solutions Inc   

CHARA-1

OP ID: JB

  

PAGE 3

                    DATE  8/21/2018

Complete Additional interest/ Lender’s Loss Payable:

Bank of America N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

 

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss payees.

  

 

 



--------------------------------------------------------------------------------

 

LOGO [g617007dsp193a.jpg]

 

                OP ID: JB   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST. PRODUCER NAME,   PHONE   270-821-3366
  COMPANY NAME AND ADDRESS   NAIC NO: 19070 CONTACT PERSON AND ADDRESS   (A/C,
No, Ext):    

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

    

 

Travelers Insurance Co.

PO Box 59059

Knoxville, TN 37950-9059

FAX        270-825-8307

(A/C, No):

 

E-MAIL

ADDRESS:

  IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH     CODE:  0ZJ044      

 

SUB CODE:

 

POLICY TYPE

Commercial Inland Marine

AGENCY

CUSTOMER ID #:  CHARA-1

   

NAMED INSURED AND ADDRESS

Charah Solutions, Inc.

and its Subsidiaries

12601 Plantside Drive

Louisville, KY 40299

    

  LOAN NUMBER  

POLICY NUMBER

6607F349498

  EFFECTIVE DATE   EXPIRATION DATE          CONTINUED UNTIL  
            03/01/18               03/01/19       ☒TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED(S)  

THIS REPLACES PRIOR EVIDENCE DATED:

    

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING  OR   ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION                                          
                                                            Various railcars and
locomotives

VARIOUS

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION                 PERILS INSURED    ☐    BASIC      ☐   
BROAD      ☒    SPECIAL      ☐   

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:     $ 43,000,000        DED:
5,000              YES     NO     N/A                     ☐ BUSINESS INCOME   ☐
RENTAL VALUE               If YES, LIMIT:          
Actual Loss Sustained; # of months: BLANKET COVERAGE                   If YES,
indicate value(s) reported on property identified above: $ TERRORISM COVERAGE  
                Attach Disclosure Notice / DEC              

IS THERE A TERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE               If YES,
LIMIT:        DED:      FUNGUS EXCLUSION (If “YES”, specify organization’s form
used)                               REPLACEMENT COST                            
  AGREED VALUE                                   COINSURANCE                  
If YES,                    %               EQUIPMENT BREAKDOWN (If Applicable)  
            If YES, LIMIT:        DED:      ORDINANCE OR LAW  

•  Coverage for loss to undamaged portion of bldg

              If YES, LIMIT:        DED:         

•  Demolition Costs

              If YES, LIMIT:        DED:         

•  Incr. Cost of Construction

              If YES, LIMIT:        DED:      EARTH MOVEMENT (If Applicable)    
          If YES, LIMIT:        DED:      FLOOD (If Applicable)               If
YES, LIMIT:        DED:      WIND / HAIL INCL   ☐ YES ☐ NO Subject to Different
Provisions:               If YES, LIMIT:        DED:      NAMED STORM INCL   ☐
YES ☐ NO Subject to Different Provisions:               If YES, LIMIT:       
DED:      PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO
LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

     MORTGAGEE            CONTRACT OF SALE   LENDER SERVICING AGENT NAME AND
ADDRESS ☒       LENDERS LOSS PAYABLE                   NAME AND ADDRESS        
              

Bank of America NA (see notes)

as Administrative Agent

    

 

       

AUTHORIZED REPRESENTATIVE

 

LOGO [g617007dsp193b.jpg]

Page 1 of 2        © 2003-2014 ACORD CORPORATION. All rights reserved.    

  ACORD 28 (2014/01)                    The ACORD name and logo are registered
marks of ACORD



--------------------------------------------------------------------------------

  EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special
Conditions (Use only if more space is required)

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

  ACORD 28 (2014/01)                                       
                                            Page 2 of 2

 



--------------------------------------------------------------------------------

    

NOTES:

 

 

    

INSURED’S NAME  Charah Solutions, Inc.

 

 

CHARA-1

OP ID: JB

 

 

PAGE 3    

DATE 8/21/2018    

 

Complete additional interest/Lender’s Loss payable:

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

 

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss Payees.

 

 

 

 

 



--------------------------------------------------------------------------------

 

LOGO [g617007dsp193a.jpg]

 

                OP ID: JB   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST. PRODUCER NAME,   PHONE   270-821-3366
  COMPANY NAME AND ADDRESS   NAIC NO: CONTACT PERSON AND ADDRESS   (A/C, No,
Ext):    

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

    

 

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

FAX        270-825-8307

(A/C, No):

 

E-MAIL

ADDRESS:

  IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH     CODE:      

 

SUB CODE:

 

POLICY TYPE

Builder’s Risk/Installation

AGENCY

CUSTOMER ID #:  CHARA-1

   

NAMED INSURED AND ADDRESS

Charah Solutions, Inc.

and its Subsidiaries

12601 Plantside Drive

Louisville, KY 40299

    

  LOAN NUMBER  

POLICY NUMBER

IMP 1280099

  EFFECTIVE DATE   EXPIRATION DATE          CONTINUED UNTIL  
            06/21/18               06/21/19       ☒TERMINATED IF CHECKED
ADDITIONAL NAMED INSURED(S)  

THIS REPLACES PRIOR EVIDENCE DATED:

    

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING OR   ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION                                          
                                                            Builder’s
Risk-Dominion Plant

Mt. Storm Power Station

Mt. StormWV

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION                 PERILS INSURED    ☐    BASIC      ☐   
BROAD      ☒    SPECIAL      ☐   

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:     $ 11,000,000        DED:
             YES     NO     N/A                     ☐ BUSINESS INCOME   ☐ RENTAL
VALUE               If YES, LIMIT:           Actual Loss Sustained; # of months:
BLANKET COVERAGE                   If YES, indicate value(s) reported on
property identified above: $ TERRORISM COVERAGE                   Attach
Disclosure Notice / DEC              

IS THERE A TERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE               If YES,
LIMIT:        DED:      FUNGUS EXCLUSION (If “YES”, specify organization’s form
used)                               REPLACEMENT COST                            
  AGREED VALUE                                   COINSURANCE                  
If YES,                    %               EQUIPMENT BREAKDOWN (If Applicable)  
            If YES, LIMIT:        DED:      ORDINANCE OR LAW  

•  Coverage for loss to undamaged portion of bldg

              If YES, LIMIT:        DED:         

•  Demolition Costs

              If YES, LIMIT:        DED:         

•  Incr. Cost of Construction

              If YES, LIMIT:        DED:      EARTH MOVEMENT (If Applicable)    
          If YES, LIMIT:        DED:      FLOOD (If Applicable)               If
YES, LIMIT:        DED:      WIND / HAIL INCL   ☐ YES ☐ NO Subject to Different
Provisions:               If YES, LIMIT:        DED:      NAMED STORM INCL   ☐
YES ☐ NO Subject to Different Provisions:               If YES, LIMIT:       
DED:      PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO
LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

     MORTGAGEE            CONTRACT OF SALE   LENDER SERVICING AGENT NAME AND
ADDRESS ☒       LENDERS LOSS PAYABLE                   NAME AND ADDRESS        
              

Bank of America NA (see notes)

as Administrative agent

    

 

       

AUTHORIZED REPRESENTATIVE

 

LOGO [g617007dsp193b.jpg]

Page 1 of 2        © 2003-2014 ACORD CORPORATION. All rights reserved.    

  ACORD 28 (2014/01)                    The ACORD name and logo are registered
marks of ACORD



--------------------------------------------------------------------------------

  EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special
Conditions (Use only if more space is required)

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

  ACORD 28 (2014/01)                                        
                                           Page 2 of 2

 



--------------------------------------------------------------------------------

    

NOTES:

 

 

    

INSURED’S NAME  Charah Solutions, Inc.

 

 

CHARA-1

OP ID: JB

 

 

PAGE 3    

DATE 8/21/2018    

 

Complete Additional interest/Lender’s Loss Payable:

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

 

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss Payees.

 

 

 

 

 



--------------------------------------------------------------------------------

OP ID: JB

 

LOGO [g617007dsp174a.jpg]

   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE   

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

PRODUCER NAME,

CONTACT PERSON AND ADDRESS

  

PHONE     270-821-3366

(A/C, NO. Ext):

   COMPANY NAME AND ADDRESS    NAIC NO:

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

 

          

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

    

FAX     270-825-8307

(A/C, No):

  

E-MAIL

ADDRESS:

   IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:    SUB CODE:   

POLICY TYPE

Builders’ Risk/Installation

AGENCY     CHARA-1

CUSTOMER ID #:

NAMED INSURED AND ADDRESS

                Charah Solutions, Inc.

                and its Subsidiaries

   LOAN NUMBER   

POLICY NUMBER

IMP2617933

                12601 Plantside Drive

                Louisville, KY 40299

  

EFFECTIVE DATE

06/20/18

  

EXPIRATION DATE

06/20/19

  

CONTINUED UNTIL

☒ TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)   

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING   OR ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION

Trimble Co Generating Station

Bedford, KY 40006

 

   Installation Floater-Liner THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED
OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS
SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION                PERILS INSURED     ☐BASIC    ☐BROAD     ☒
SPECIAL ☐

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $900,000                 DED:
      YES     NO     N/A                    ☐ BUSINESS INCOME     ☐RENTAL VALUE
                  If YES, LIMIT:         Actual Loss Sustained , # of months:
BLANKET COVERAGE                   If YES, indicate value(s) reported on
property identified above: $ TERRORISM COVERAGE                   Attach
Disclosure Notice / DEC          

IS THERE A TERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE                   If YES,
LIMIT:                 DED: FUNGUS EXCLUSION (If “YES”, specify organization’s
form used)                               REPLACEMENT COST                       
       AGREED VALUE                               COINSURANCE                  
If YES,             %           EQUIPMENT BREAKDOWN (If Applicable)             
     If YES, LIMIT:                 DED:

ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg

                  If YES, LIMIT:                 DED:                          -
Demolition Costs                   If YES, LIMIT:                 DED:
                         - Incr. Cost of Construction                   If YES,
LIMIT:                 DED: EARTH MOVEMENT (If Applicable)                   If
YES, LIMIT:                 DED: FLOOD (If Applicable)                   If YES,
LIMIT:                 DED: WIND / HAIL INCL     ☐ YES   ☐ NO    Subject to
Different Provisions:                   If YES, LIMIT:                 DED:
NAMED STORM INCL     ☐ YES   ☐ NO    Subject to Different Provisions:          
        If YES, LIMIT:                 DED: PERMISSION TO WAIVE SUBROGATION IN
FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

    MORTGAGEE        CONTRACT OF SALE    LENDER SERVICING AGENT NAME AND ADDRESS
X    LENDERS LOSS PAYABLE              

NAME AND ADDRESS

 

              Bank of America NA (see notes) as Administrative Agent   

AUTHORIZED REPRESENTATIVE

LOGO [g617007dsp193b.jpg]

Page 1 of 2         © 2003-2014 ACORD CORPORATION. All rights reserved.

ACORD 28 (2014/01)                     The ACORD name and logo are registered
marks of ACORD



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS – Including Special Conditions
(Use only if more space is required)

 

 

 

 

 

ACORD 28 (2014/01)    Page 2 of 2   



--------------------------------------------------------------------------------

NOTES:                 INSURED’S NAME Charah Solutions, Inc.   

CHARA-1

OP ID: JB

  

PAGE 3

                    DATE  8/21/2018

Complete Additional interest/Lender’s Loss Payable:

Bank of America N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

 

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified form time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss payees.

  

 

 



--------------------------------------------------------------------------------

OP ID: JB

 

LOGO [g617007dsp174a.jpg]    EVIDENCE OF COMMERCIAL PROPERTY INSURANCE   

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

PRODUCER NAME,

CONTACT PERSON AND ADDRESS

  

PHONE     270-821-3366

(A/C, NO. Ext):

   COMPANY NAME AND ADDRESS    NAIC NO:

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

 

          

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

    

FAX     270-825-8307

(A/C, No):

  

E-MAIL

ADDRESS:

   IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:    SUB CODE:   

POLICY TYPE

Commercial Inland Marine

AGENCY     CHARA-1

CUSTOMER ID #:

NAMED INSURED AND ADDRESS

                Charah Solutions, Inc.

                and its Subsidiaries

   LOAN NUMBER   

POLICY NUMBER

IMP4162076

                12601 Plantside Drive

                Louisville, KY 40299

  

EFFECTIVE DATE

12/07/17

  

EXPIRATION DATE

12/07/18

  

CONTINUED UNTIL

☒ TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)   

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING   OR ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION

1271 Moncure Flatwood Rd

Moncure, NC 27559

 

  

Brickhaven jobssite

Leachate Storage Tank and

Storage Tank Materials

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION                PERILS INSURED     ☐BASIC    ☐BROAD     ☒
SPECIAL ☐

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $4,230,000        
        DED: 5,000       YES     NO     N/A                    ☐ BUSINESS INCOME
    ☐ RENTAL VALUE                   If YES, LIMIT:         Actual Loss
Sustained , # of months: BLANKET COVERAGE                   If YES, indicate
value(s) reported on property identified above: $ TERRORISM COVERAGE          
        Attach Disclosure Notice / DEC          

IS THERE A TERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE                   If YES,
LIMIT:                 DED: FUNGUS EXCLUSION (If “YES”, specify organization’s
form used)                               REPLACEMENT COST                       
       AGREED VALUE                               COINSURANCE                  
If YES,             %           EQUIPMENT BREAKDOWN (If Applicable)             
     If YES, LIMIT:                 DED:

ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg

                  If YES, LIMIT:                 DED:                          -
Demolition Costs                   If YES, LIMIT:                 DED:
                         - Incr. Cost of Construction                   If YES,
LIMIT:                 DED: EARTH MOVEMENT (If Applicable)                   If
YES, LIMIT:                 DED: FLOOD (If Applicable)                   If YES,
LIMIT:                 DED: WIND / HAIL INCL     ☐ YES   ☐ NO    Subject to
Different Provisions:                   If YES, LIMIT:                 DED:
NAMED STORM INCL     ☐ YES   ☐ NO    Subject to Different Provisions:          
        If YES, LIMIT:                 DED: PERMISSION TO WAIVE SUBROGATION IN
FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

    MORTGAGEE        CONTRACT OF     SALE    LENDER SERVICING AGENT NAME AND
ADDRESS X    LENDERS LOSS PAYABLE              

NAME AND ADDRESS

 

              Bank of America NA (see notes) as Administrative Agent   

AUTHORIZED REPRESENTATIVE

LOGO [g617007dsp193b.jpg]

Page 1 of 2         © 2003-2014 ACORD CORPORATION. All rights reserved.

ACORD 28 (2014/01)                     The ACORD name and logo are registered
marks of ACORD



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)

 

 

 

 

 

 

ACORD 2B (2014/01)   Page 2 of 2   



--------------------------------------------------------------------------------

NOTES:    INSURED’S NAME Charah Solutions, Inc   

CHARA-1

OP ID: JB

  

PAGE 3

DATE 8/21/2018

 

Complete Additional interest/Lender’s Loss Payable:

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss Payees

 

 

 

 



--------------------------------------------------------------------------------

OP ID: JB

 

LOGO [g617007dsp193a.jpg]    EVIDENCE OF COMMERCIAL PROPERTY INSURANCE   

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S). AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

PRODUCER NAME,

CONTACT PERSON AND ADDRESS

  

PHONE     270-821-3366                    

(A/C, NO. EXT):

   COMPANY NAME AND ADDRESS    NAIC NO:

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

 

          

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

    

FAX     270-825-8307

(A/C, No):

  

E-MAIL

ADDRESS:

   IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:    SUB CODE:   

POLICY TYPE

Commercial Inland Marine

AGENCY     CHARA-1

CUSTOMER ID #:

NAMED INSURED AND ADDRESS

                Charah Solutions, Inc.

                and its Subsidiaries

   LOAN NUMBER   

POLICY NUMBER

MAC4025642

                12601 Plantside Drive

                Louisville, KY 40299

  

EFFECTIVE DATE

07/29/19

  

EXPIRATION DATE

07/29/18

  

CONTINUED UNTIL

☒ TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)   

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING   OR ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION

FM39- NRG Texas Power

Jewett, TX 75846

 

  

Fly-Ash Load out equipment/Limestone

Plant

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

COVERAGE INFORMATION                PERILS INSURED     ☐BASIC    ☐     BROAD    
☒ SPECIAL     ☐

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $ 1,520,000        
        DED: 5,000       YES     NO     N/A                    ☐ BUSINESS INCOME
    ☐ RENTAL VALUE                   If YES, LIMIT:         Actual Loss
Sustained: # of months: BLANKET COVERAGE                   If YES, indicate
value(s) reported on property identified above: $ TERRORISM COVERAGE          
        Attach Disclosure Notice / DEC          

IS THERE A TERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE                   If YES,
LIMIT:                 DED: FUNGUS EXCLUSION (If “YES”, specify organization’s
form used)                               REPLACEMENT COST                       
       AGREED VALUE                               COINSURANCE                  
If YES,             %           EQUIPMENT BREAKDOWN (If Applicable)             
     If YES, LIMIT:                 DED:

ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg

                  If YES, LIMIT:                 DED:                          -
Demolition Costs                   If YES, LIMIT:                 DED:
                         - Incr. Cost of Construction                   If YES,
LIMIT:                 DED: EARTH MOVEMENT (If Applicable)                   If
YES, LIMIT:                 DED: FLOOD (If Applicable)                   If YES,
LIMIT:                 DED: WIND / HAIL INCL         ☐ YES   ☐ NO    Subject to
Different Provisions:                   If YES, LIMIT:                 DED:
NAMED STORM INCL     ☐ YES   ☐ NO    Subject to Different Provisions:          
        If YES, LIMIT:                 DED: PERMISSION TO WAIVE SUBROGATION IN
FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

ADDITIONAL INTEREST

    MORTGAGEE        CONTRACT OF SALE    LENDER SERVICING AGENT NAME AND ADDRESS
☒     LENDERS LOSS PAYABLE              

NAME AND ADDRESS

 

             

Bank of America NA (see notes)

as Administrative agent

  

AUTHORIZED REPRESENTATIVE

 

LOGO [g617007dsp193b.jpg]

   Page 1 of 2    © 2003-2014 ACORD CORPORATION. All rights reserved.

ACORD 28 (2014/01)    The ACORD name and logo are registered marks of ACORD   

 



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)

 

 

 

 

 

ACORD 2B (2014/01)   Page 2 of 2   



--------------------------------------------------------------------------------

NOTES:    INSURED S NAME Charah Solutions, Inc.   

CHARA-1

OP ID: JB

  

PAGE 3

DATE 8/21/2018

 

Complete Additional interest/Lender’s Loss Payable:

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss Payees.

 

 

 

 



--------------------------------------------------------------------------------

 

LOGO [g617007dsp193a.jpg]       OP ID: JB    EVIDENCE OF COMMERCIAL PROPERTY
INSURANCE   

 

DATE (MM/DD/YYYY)

08/21/2018

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW
THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST.

 

PRODUCER NAME,

CONTACT PERSON AND ADDRESS

  

PHONE     270-821-3366                    

(A/C, NO. Ext):

   COMPANY NAME AND ADDRESS    NAIC NO:

Rudd Insurance Agency

P O Box 609

411 N Main St

Madisonville, KY 42431

Bob Werner

 

          

Great American Property/IM

P O Box 2575

Cincinnati, OH 45201

    

FAX     270-825-8307

(A/C, No):

  

E-MAIL

ADDRESS:

   IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:    SUB CODE:   

POLICY TYPE

Property

AGENCY     CHARA-1

CUSTOMER ID #:

NAMED INSURED AND ADDRESS

                Charah Solutions, Inc.

                and its Subsidiaries

   LOAN NUMBER   

POLICY NUMBER

MAC8363691

                12601 Plantside Drive

                Louisville, KY 40299

  

EFFECTIVE DATE

06/15/18

  

EXPIRATION DATE

06/15/19

  

         CONTINUED UNTIL

☒ TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)   

THIS REPLACES PRIOR EVIDENCE DATED:

 

PROPERTY INFORMATION (Use REMARKS on page 2, if more space is required)
        ☐ BUILDING   OR ☐ BUSINESS PERSONAL PROPERTY

LOCATION / DESCRIPTION

12601 Plantside Drive

Louisville, KY 40291

 

   Office THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED
NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT.
TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE
AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS.
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS.

COVERAGE INFORMATION                PERILS INSURED     ☐BASIC    ☐     BROAD    
☒ SPECIAL     ☐

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE: $6,302,000        
        DED: 1,000       YES     NO     N/A                    ☐ BUSINESS INCOME
    ☐ RENTAL VALUE                   If YES, LIMIT:         Actual Loss
Sustained , # of months: BLANKET COVERAGE                   If YES, indicate
value(s) reported on property identified above: $ TERRORISM COVERAGE          
        Attach Disclosure Notice / DEC          

IS THERE A RERRORISM-SPECIFIC EXCLUSION?

                             

IS DOMESTIC TERRORISM EXCLUDED?

                              LIMITED FUNGUS COVERAGE                   If YES,
LIMIT:                 DED: FUNGUS EXCLUSION (If “YES”, specify organization’s
form used)                               REPLACEMENT COST                       
       AGREED VALUE                               COINSURANCE                  
If YES,             %           EQUIPMENT BREAKDOWN (If Applicable)             
     If YES, LIMIT:                 DED:

ORDINANCE OR LAW - Coverage for loss to undamaged portion of bldg

                  If YES, LIMIT:                 DED:                         
                 - Demolition Costs                   If YES, LIMIT:        
        DED:                                           - Incr. Cost of
Construction                   If YES, LIMIT:                 DED: EARTH
MOVEMENT (If Applicable)    ☒              If YES, LIMIT:                 DED:
FLOOD (If Applicable)                   If YES, LIMIT:                 DED: WIND
/ HAIL INCL         ☐ YES   ☐ NO    Subject to Different Provisions:          
        If YES, LIMIT:                 DED: NAMED STORS INCL     ☐ YES   ☐ NO   
Subject to Different Provisions:                   If YES, LIMIT:        
        DED: PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MARTAGE HOLDER PRIOR TO
LOSS                              

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISINS.

ADDITIONAL INTEREST

    MORTAGEE        CONTRACT OF SALE    LENDER SERVICING AGENT NAME AND ADDRESS
☒      LENDERS LOSS PAYABLE              

NAME AND ADDRESS

 

             

Bank of America NA (see notes)

as Administrative agent

  

AUTHORIZED REPRESENTATIVE

 

LOGO [g617007dsp193b.jpg]

   Page 1 of 2    © 2003-2014 ACORD CORPORATION. All rights reserved.

ACORD 28 (2014/01)    The ACORD name and logo are registered marks of ACORD   

 



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)

 

 

 

 

 

ACORD 2B (2014/01)   Page 2 of 2   



--------------------------------------------------------------------------------

EVIDENCE OF PROPERTY INSURANCE

PROPERTY SCHEDULE

 

 

     

DATE (MM/DD/YY)

08/21/2018

          PAGE 3 PROPERTY INFORMATION          

LOCATION/DESCRIPTION

435 S. Tryon St.

     

Charlotte, NC 28202

Office

 

          PROPERTY INFORMATION           LOCATION/DESCRIPTION       153 S. Main
Street      

Newtown, CT 06470

Office

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

          PROPERTY INFORMATION          

LOCATION/DESCRIPTION

 

             ATTACH TO EVIDENCE OF PROPERTY APPLICATION



--------------------------------------------------------------------------------

NOTES:    INSURED’S NAME Charah Solutions, Inc.   

CHARA-1

OP ID: JB

  

PAGE 4

DATE 8/21/2018

 

Complete Additional interest/Lender’s Loss Payable:

Bank of America, N.A., as Administrative Agent

Attn: MAC Legal Insurance Monitoring

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-45

Bank of America, N.A., as Administrative Agent, on behalf of itself and for the
benefit of the Secured Parties (as defined in the Credit Agreement among Charah
Solutions, Inc., a Delaware corporation, the Guarantors party thereto, the
lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, as amended, restated or
otherwise modified from time to time), and such Secured Parties, and their
successors and assigns, are included as Lenders Loss Payees.

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.12

PENSION PLANS

Ash Management Services, LLC

 

  1.

Central States Pension Fund Teamsters Local 682

 

  2.

Central States Pension Fund Teamsters Local 175

 

  3.

Central States Pension Fund Teamsters Local 175 & 505 Health & Welfare and
Pension Funds

 

  4.

Central States Pension Fund Teamsters Local 682 Health & Welfare Trust Fund

 

  5.

Laborers Local 83

 

  6.

Ohio Operating Engineers Fringe Benefit Program

 

  7.

Ohio Laborers Fringe Benefits Program

 

  8.

Pension Fund of Operating Engineers Local 513

 

  9.

Employers Teamsters Local Nos. 175 & 505 H&W

 

  10.

Employers Teamsters Local Nos. 175 & 505 Pension Trust Fund

Allied Power Services, LLC

 

  11.

Asbestos Abatement Workers Local 207

 

  12.

Bricklayers Masons Local #2

 

  13.

Bricklayers Local #1

 

  14.

Boilermakers Local #13

 

  15.

Boilermakers Local Lodge #13

 

  16.

Boilermakers #175

 

  17.

Boilermakers Local 5 ZONE 175

 

  18.

Boilermakers National Benefit Funds—Pension Fund

 

  19.

Boilermakers National Benefit Fund MOST Fund

 

  20.

Boilermakers National Ben Fnd Annuity Trust

 

  21.

Trust Department Brotherhood Bank & Trust—Boilermakers #1

 

  22.

Boilermakers Local #28



--------------------------------------------------------------------------------

  23.

Boilermakers Local #60

 

  24.

Boilermakers Local #60—S&D Retiree’s Fund

 

  25.

Bricklayers #21

 

  26.

Bricklayers #5

 

  27.

Bricklayers #6

 

  28.

Bricklayers Northern Trust Fringe Benefit Acct

 

  29.

Carpenters Local #174

 

  30.

Carpenters Local #792

 

  31.

Carpenters and Joiners Fringe Benefits Fund

 

  32.

Cement Mason Local #11

 

  33.

Cement Mason Local #592

 

  34.

Central Indiana NEBF #20

 

  35.

Mass Carpenters Central

 

  36.

Carpenters Local #1595

 

  37.

Carpenters Local #166

 

  38.

Construction Industry Funds—Annuity Fund

 

  39.

Chicago Carpenters Trust Funds

 

  40.

Will County Carpenters Local 174

 

  41.

Carpenters #1809 – FL UBC Escrow Account

 

  42.

Carpenters Local #195

 

  43.

Carpenters Benefits Funds of IL – Benefits

 

  44.

Carpenters 2237.214 Benefits – Carpenters Trust Account

 

  45.

Carpenters Local #237

 

  46.

Carpenters Local #255

 

  47.

New Jersey Carpenters Fund

 

  48.

Empire State Carpenters Fringe Benefits Funds



--------------------------------------------------------------------------------

  49.

Carpenters Local #3

 

  50.

Carpenters Local #747

 

  51.

Carpenters Local #916

 

  52.

Chicago Carpenters Trust Funds – Benefits

 

  53.

Carpenters/Millwright Local #214

 

  54.

Electricians Local 26 IBEW – NECA Joint Trust Funds

 

  55.

IBEW Local #130

 

  56.

HECAF – Penn-Del-Jersey Employees Ben Board #48

 

  57.

NEBF – Penn-Del-Jersey Employees Benefit Board #48

 

  58.

IBEW Local No. 143 Contribution Fund

 

  59.

IBEW Local #145

 

  60.

IBEW #145 Receiving Trust Dues-Pac-Sav

 

  61.

NECA-IBEW #145 Benefits Fund – Apprentice/Training

 

  62.

Quad Cities Chapter NECA – NEBF

 

  63.

Quad Cities Chapter NECA

 

  64.

NECA-IBEW #145 Benefits Fund – Pension Fund

 

  65.

NECA-IBEW #145 Benefits Fund – Annuity

 

  66.

IBEW Local #146

 

  67.

NECA-IBEW Trust Funds

 

  68.

IBEW Local Union #175

 

  69.

IBEW Local 229—Benefits Fund

 

  70.

Northern Illinois Chapter NECA Local 364

 

  71.

IBEW Local #380

 

  72.

NLMCC— Penn-Del-Jersey Employees Ben BD #48

 

  73.

LLMCC—Pen-Del-Jersey Employees Benefit Board #48

 

  74.

IBEW Local Union #380



--------------------------------------------------------------------------------

  75.

IBEW Local #400

 

  76.

IBEW Local #43 NYS DBL/PFL

 

  77.

IBEW Local #43

 

  78.

Electrical Workers #43

 

  79.

Electricians Local #43—Finger Lakes NY Chapter NECA

 

  80.

Electricians Local #43—Central NY JATC

 

  81.

IBEW Local #601

 

  82.

NECA- Illinois Chapter LMC—Benefit Board #17

 

  83.

IBEW Local 668

 

  84.

Healthscope—EL 668

 

  85.

NECA-IBEW Trust Fund – Annuity

 

  86.

Electricians 728 Escrow Account

 

  87.

IBEW Local #86 Benefit Funds

 

  88.

NEBF Rochester NY Chapter NECA Inc

 

  89.

Rochester NY Chapter NECA Inc—Employee Benefit Board

 

  90.

Rochester Joint Apprentice and Training – JATC

 

  91.

IBEW Local Union 97

 

  92.

Plaster and Cement Masons Local 18

 

  93.

Cement Masons Union 592 – Benefits

 

  94.

Cement Masons Local 94 Benefits Fund

 

  95.

Fox Valley & Vicinity Construction- Workers Benefit Fund

 

  96.

IBEW Local #143

 

  97.

IBEW Local #176

 

  98.

IBEW Local #229

 

  99.

IBEW Local #364

 

  100.

Building Trades United Pension Trust Fund



--------------------------------------------------------------------------------

  101.

Asbestos Workers Local #14

 

  102.

Annuity—Union Individual Account

 

  103.

Asbestos Workers Local #81

 

  104.

Insulators Local #1

 

  105.

Insulators & Allied Workers Local 1

 

  106.

Heat & Frost Insulators 85

 

  107.

Asbestos Workers Phila Funds

 

  108.

Local 14—Insulators/ Asbestos Workers

 

  109.

Heat & Frost Insulators Local 17

 

  110.

Asbestos Workers Local #17

 

  111.

Local 19 Heat & Frost Insulators

 

  112.

Asbestos Workers Local #19

 

  113.

Asbestos Workers Local # 23

 

  114.

Local #23 Asbestos Workers

 

  115.

Asbestos Workers Local 24 Benefits Fund

 

  116.

Asbestos Workers #24

 

  117.

Local #26 Annuity Fund

 

  118.

Local #26 Pension Fund

 

  119.

Asbestos Workers Syracuse Pensions Fund

 

  120.

Asbestos Workers Syracuse Annuity Fund

 

  121.

Asbestos Workers Local #30

 

  122.

Heat & Frost Insulators Local 60

 

  123.

Intl Assn of Heat & Frost Insulators Pension Fund

 

  124.

Asbestos Workers Local #89

 

  125.

Asbestos Workers Phila Funds Local 89

 

  126.

Ironworkers Local #16



--------------------------------------------------------------------------------

  127.

Ironworkers Local #404

 

  128.

Ironworkers Local #444

 

  129.

Ironworkers Local #498

 

  130.

Ironworkers Local #111

 

  131.

Ironworkers Local #16 Combined Funds

 

  132.

Ironworkers Local #33

 

  133.

Ironworkers District Council of Western NY

 

  134.

Ironworkers Local #350

 

  135.

Ironworkers Local #380

 

  136.

Ironworkers Local #420

 

  137.

Fringe Benefit Fund Account

 

  138.

IW Mid-America Pension Fund

 

  139.

Mid America Pension Plan

 

  140.

Ironworkers Local #498 Pension Fund

 

  141.

Ironworkers Local #05 Combined Funds

 

  142.

Mid-Atlantic States DC Local 5 Annuity

 

  143.

Ironworkers Local #60

 

  144.

Laborers Local #1180

 

  145.

Laborers Local #727

 

  146.

Laborers Local #75

 

  147.

Laborers Local #1167 Benefits Funds

 

  148.

Laborers Local #135

 

  149.

Laborers Local #309

 

  150.

Laborers Local #393

 

  151.

North Central IL Laborers’ District Council – Benefits

 

  152.

Central Laborers Fringe Benefit Acct – Pension



--------------------------------------------------------------------------------

  153.

Rochester Laborers Local #435

 

  154.

Laborers Local #633

 

  155.

Central New York Laborers’ Fund

 

  156.

Laborers Local #703

 

  157.

Central Laborers Fringe Benefit Account

 

  158.

Laborers Pension & Welfare Funds—Pension & welfare

 

  159.

New Jersey Building LB Statewide Benefits Fund

 

  160.

Millwrights Local #2158

 

  161.

Millwrights Local #2237

 

  162.

Millwrights Local #1051

 

  163.

CIC Health & Welfare Trust Fund

 

  164.

Carpenters Benefit Funds of IL

 

  165.

Millwrights Local #1163

 

  166.

Upstate New York Carpenters Fund

 

  167.

Millwrights Local #1693

 

  168.

MW 2158 Fringe Benefits Funds of IL

 

  169.

Carpenters Benefit Funds of Illinois—Pension

 

  170.

Carpenters 214 Benefit—Carpenters Trust Acct

 

  171.

Millwrights Local #715

 

  172.

Operators Local #150

 

  173.

Midwest Operating Engineers—Annuity Fund

 

  174.

Operators Local #150, Dist 8

 

  175.

Operators Local #150, Dist 3

 

  176.

Midwest Operating Engineers—Pension Fund

 

  177.

MOE Fringe Benefits

 

  178.

OPCMIA Local 18



--------------------------------------------------------------------------------

  179.

Operating Engineers Local #37

 

  180.

Operating Engineers Local #542

 

  181.

IUOE 542 Benefits Funds

 

  182.

Operators 542 Benefits- Joint Funds

 

  183.

Operating Engineers #545

 

  184.

Engineers Joint Benefit Funds

 

  185.

Operating Engineers Local #825

 

  186.

Operating Engineers Local #965

 

  187.

IUOE Local 965—Dept 78159

 

  188.

Operating Engineers Local #542 Dist 4

 

  189.

Operators Local #150, Dist 4

 

  190.

Painters District Council #30

 

  191.

PDC #4 Trust Fund Painters Local #38

 

  192.

DC #4 Painters Region 5 Painters 150

 

  193.

Painters District Council #58

 

  194.

IUPAT DC 21 Benefits Fund

 

  195.

IUPAT Pension Fund

 

  196.

Painters Local #288

 

  197.

Painters Local #33

 

  198.

Chicago Painters & Decorators Fund

 

  199.

Painters Local #38

 

  200.

Painters Local #465

 

  201.

Painters Local #502

 

  202.

District Council 81

 

  203.

Painters Local #641, Distr 21

 

  204.

Painters Local #694



--------------------------------------------------------------------------------

  205.

District Council #711

 

  206.

Painters Local #441, Dist 21

 

  207.

Painters Local #607

 

  208.

Painters Local #63

 

  209.

Local 137/65 Fringe Benefits Fund

 

  210.

UA Local #13 Fringe Benefit Funds

 

  211.

UA Local 190 Fringe Benefit Plans

 

  212.

Plumbers & Pipefitters Local 23—Trust Funds

 

  213.

Plumbers & Pipefitters #25

 

  214.

Local Union 322 Disbursement Fund

 

  215.

Plumbers 353

 

  216.

Pipe Fitters Local #353

 

  217.

Pipe Fitters Local #420

 

  218.

Steamfitters Local 420 Benefits Fund

 

  219.

Plumbers & Pipefitters #421 Fringe Benefit Funds

 

  220.

Plumbers & Steamfitters Local #43

 

  221.

Plumbers & Steamfitters Local 486 Joint Funds

 

  222.

Pipefitters Local 520 Benefits Funds

 

  223.

Pipefitters Local #597 Benefits Funds

 

  224.

Steamfitters Local 602 Benefit Fund Depository

 

  225.

Pipefitters Local #619

 

  226.

Pipefitters Local #636

 

  227.

UA Local 73 Annuity Fund

 

  228.

UA Local 73 Retirement Plan

 

  229.

Plumbers & Steamfitters #73

 

  230.

Local #760 Plumbers and Pipefitters



--------------------------------------------------------------------------------

  231.

CT Pipe Trades Benefit Fund Administrators INC

 

  232.

Pipe Fitters Local #9

 

  233.

Pipe Fitters Local #23

 

  234.

Pipe Fitters Local #520

 

  235.

Pipe Fitters Local #597

 

  236.

Plumbers Local #130

 

  237.

Plumbers and Pipefitters Local 23 JATC

 

  238.

Roofers Local #11

 

  239.

Roofers Local #195

 

  240.

Roofers Local #32

 

  241.

Roofers Local #92

 

  242.

Sheet Metal Workers Local #19

 

  243.

Sheet Metal Local #219

 

  244.

Sheet Metal Local #265

 

  245.

Sheet Metal Local #218

 

  246.

Sheet Metal Workers National Benefits Fund

 

  247.

Sheet Metal Workers Local #001

 

  248.

Sheet Metal Local #1

 

  249.

Local #19—Sheet Metal Workers Funds

 

  250.

Sheet Metal Workers Local #219

 

  251.

Sheet Metal Workers #265 Fringe Benefit Funds

 

  252.

Sheet Metal Workers Local #27

 

  253.

Sheet Metal Workers #58

 

  254.

Sheet Metal Workers #91

 

  255.

South Louisiana Benefit Board #27

 

  256.

Southern Electrical Retirement Fund



--------------------------------------------------------------------------------

  257.

Sprinkler Fitters Local #281

 

  258.

Sprinkler Fitters #669

 

  259.

Sprinkler Fitters Local #669

 

  260.

Teamsters Local #179

 

  261.

Teamsters Local #430

 

  262.

Teamsters Local #722

 

  263.

Teamsters Local #776

 

  264.

Suburban Teamsters Benefit Funds

 

  265.

Teamsters Local #179- Labor Management Cooperation Committee

 

  266.

Teamsters Local #179- Three Rivers Construction Alliance

 

  267.

Teamsters Local #26

 

  268.

Midwest Teamsters HRA Fund

 

  269.

Teamsters Local #317

 

  270.

New York State Teamsters Conf Pension & retirement Fund

 

  271.

Teamsters Local #371

 

  272.

Teamsters Local #384

 

  273.

Teamsters Local #469

 

  274.

Teamsters Local #639

 

  275.

TM Pension Fund—Central States Funds



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

SUBSIDIARIES, JOINT VENTURES, PARTNERSHIPS AND OTHER EQUITY INVESTMENTS

 

Entity

  

Jurisdiction of
Incorporation

  

Owner Thereof

  

Equity Interests Issued and
Outstanding or Equivalent
Capital Contribution

Charah Management LLC

   Delaware    Charah Solutions, Inc.    1,000 units of 1,000 (100%)

Charah Sole Member LLC

   Delaware    Charah Management LLC    100 units of 100 units (100%)

Charah, LLC

   Kentucky    Charah Sole Member LLC    1,000 units of 1,000 units (100%)

Ash Management Services, LLC

   Kentucky    Charah, LLC    100 units of 100 units (100%)

Green Meadow, LLC

   North Carolina    Charah, LLC    100 units of 100 units (100%)

Ash Venture, LLC

   North Carolina    Charah, LLC*    239.58 units of 359.51 (66.64%)

CV Ash, LLC

   Texas    Charah, LLC*    41.95 units of 83.9 units (50%)

SCB International Holdings, LLC

   Delaware    Charah, LLC    100 units of 100 units (100%)

Mercury Capture Intellectual Property, LLC

   Delaware    SCB International Holdings, LLC    100 units of 100 units (100%)

SCB Trading, LLC

   Connecticut    SCB International Holdings, LLC    100 units of 100 units
(100%)

Oreco Trading, Inc.

   Panama    SCB International Holdings, LLC*    68.25 shares of 500 (13.65%)

SCB Europe S.a.R.L.

   Italy    SCB International Holdings, LLC    10,000 shares out of 10,000
(100%)

Nutek Micro-Grinding, LLC

   Connecticut    SCB International Holdings, LLC    100 units of 100 units
(100%)

Mercury Capture Beneficiation, LLC

   Delaware    SCB International Holdings, LLC    100 units of 100 units (100%)

Allied Power Holdings, LLC

   Delaware    Charah Solutions, Inc.    100%



--------------------------------------------------------------------------------

Allied Power Sole Member, LLC

   Delaware    Allied Power Holdings, LLC    100%

Allied Power Management, LLC

   Delaware    Allied Power Sole Member, LLC    100%

Allied Power Services, LLC

   Delaware    Allied Power Management, LLC    100%

Charah Plant Services, LLC (f/k/a Allied Plant Services, LLC)

   Delaware    Allied Power Management, LLC    100%

Allied Power Resources, LLC

   Delaware    Allied Power Management, LLC    100%

Allied Power International, LLC

   Delaware    Allied Power Holdings, LLC    100%

 

*

Joint Venture



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

LOAN PARTIES

 

Entity

  

Jurisdiction

and Type of
Organization

  

Jurisdictions
Qualified to

do Business

  

Address of

Chief

Executive

Office and
Principal

Place of

Business

  

FEIN

  

Ownership

  

Nature of

Business

Charah Solutions, Inc.

   Delaware corporation    DE, IL, KY, VA, MD, NC, NY, PN    12601 Plantside
Drive, Louisville, Kentucky 40299    82-4228671    Publicly-held    Utility
support and maintenance services; coal combustion product marketing and sales
Charah Management LLC    Delaware limited liability company    DE    12601
Plantside Drive, Louisville, Kentucky 40299    81-5080473    Private – 100%
owned by Charah Solutions, Inc.    Disregarded entity

Charah Sole Member LLC

   Delaware limited liability company    DE, MA    12601 Plantside Drive,
Louisville, Kentucky 40299    81-4866505    Private – 100% owned by Charah
Management LLC    Disregarded entity

Charah, LLC

   Kentucky limited liability company    AL, AZ, AR, CA, CO, CN, FL, GA, IL, IN,
IA, KS, LA, MD, MA, MI, MS, MO, NE, NM    12601 Plantside Drive, Louisville,
Kentucky 40299    61-1127098    Private – 100% owned by Charah Sole Member, LLC
   Utility support and maintenance services; coal combustion product marketing
and sales

Ash Management Services, LLC

   Kentucky limited liability company    KY, IL, MI, MO, OH, PN, TN    12601
Plantside Drive, Louisville, Kentucky 40299    26-4225947    Private—100% owned
by Charah, LLC    Utility support and maintenance services; coal combustion
product marketing and sales



--------------------------------------------------------------------------------

SCB International Holdings, LLC

   Delaware limited liability company    CA, CN, CT, FL, KY, MD, MO, NC, NY, PA,
SC, TN, WV,    12601 Plantside Drive, Louisville, Kentucky 40299    82-4481154
   Private – 100% owned by Charah, LLC    Coal combustion product processing,
marketing and sales

Mercury Capture Intellectual Property, LLC

   Delaware limited liability company    DE    12601 Plantside Drive,
Louisville, Kentucky 40299    82-4508808    Private – 100% owned by SCB
International Holdings, LLC    IP Holding Company

SCB Trading, LLC

   Connecticut limited liability company    CT    12601 Plantside Drive,
Louisville, Kentucky 40299    83-0429344    Private – 100% owned by SCB
International Holdings, LLC    Coal combustion product processing, marketing and
sales

Nutek Micro-Grinding, LLC

   Connecticut limited liability company    CT    12601 Plantside Drive,
Louisville, Kentucky 40299    83-0429344    Private – 100% owned by SCB
International Holdings, LLC    Coal combustion product processing, marketing and
sales

Mercury Capture Beneficiation, LLC

   Delaware limited liability company    DE    12601 Plantside Drive,
Louisville, Kentucky 40299    82-4491526    Private – 100% owned by SCB
International Holdings, LLC    IP Holding Company

Allied Power Holdings, LLC

   Delaware limited liability company    DE    12601 Plantside Drive,
Louisville, Kentucky 40299    82-1264927    Private – 100% owned by Charah
Solutions, Inc.    Disregarded entity

Allied Power Sole Member, LLCP

   Delaware limited liability company    DE    12601 Plantside Drive,
Louisville, Kentucky 40299    82-2331025    Private – 100% owned by Allied Power
Holding, LLC    Disregarded entity



--------------------------------------------------------------------------------

Allied Power Management, LLC

   Delaware limited liability company    DE, LA    12601 Plantside Drive,
Louisville, Kentucky 40299    82-1681298    Private – 100% owned by Allied Power
Sole Member, LLC    Utility support and maintenance services

Allied Power Services, LLC

   Delaware limited liability company    AZ, AR, DE, FL, IL, LA, MD, MA, MI, MS,
NJ, NM, NY, PN, TN, VT, WA    12601 Plantside Drive, Louisville, Kentucky 40299
   37-1857278    Private – 100% owned by Allied Power Management, LLC    Utility
support and maintenance services

Charah Plant Services, LLC (f/k/a Allied Plant Services, LLC)

   Delaware limited liability company    AL, AZ, DE, LA, OK, SC, TX    12601
Plantside Drive, Louisville, Kentucky 40299    38-4035725    Private – 100%
owned by Allied Power Management, LLC    Utility support and maintenance
services

Allied Power Resources, LLC

   Delaware limited liability company    AZ, AK, DE, FL, IL, LA, MD, MA, MI, MS,
NJ, NM, NY, PN, WA    12601 Plantside Drive, Louisville, Kentucky 40299   
82-1707939    Private – 100% owned by Allied Power Management, LLC    Utility
support and maintenance services

Allied Power International, LLC

   Delaware limited liability company    DE    12601 Plantside Drive,
Louisville, Kentucky 40299    83-1341333    Private – 100% owned by Allied Power
Holdings, LLC    Utility support and maintenance services



--------------------------------------------------------------------------------

SCHEDULE 5.23

LABOR MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.18

POST-CLOSING OBLIGATIONS

 

Post-Closing Obligation

  

To be satisfied by

1.  Deliver to the Administrative Agent Qualifying Control Agreements duly
executed by the appropriate Loan Parties and depository institution or
securities intermediary, as applicable, for each deposit account and securities
account that is not (a) maintained with the Administrative Agent or (b) an
Excluded Account

   Ninety (90) days following the Closing Date (or such later date as the
Administrative Agent may approve in its reasonable discretion)

2.  Deliver to the Administrative Agent lender’s loss payable endorsements in
form and substances reasonably satisfactory to the Administrative Agent naming
the Administrative Agent as lender’s loss payee with respect to property
insurance policies of the Borrower and its Subsidiaries

   Thirty (30) days following the Closing Date (or such later date as the
Administrative Agent may approve in its reasonable discretion)



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

 

Account

       

Interest

Rate

  

Maturity

  

Closing 

Balance

   Peter D’amico Earnout    N/A       15,000,000



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENTS

 

Entity

  

Jurisdiction of

Incorporation

  

Owner Thereof

  

Ownership Percentage

CV Ash, LLC    Texas    Charah, LLC    50.00% Oreco Trading, Inc.    Panama   
SCB International Holdings, LLC    13.65%



--------------------------------------------------------------------------------

EXHIBIT A

Form of Administrative Questionnaire

See attached.

Exhibit A – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)

   CONFIDENTIAL INFORMATION    1

 

 

 

1.

Information as of date (enter date):

 

2.

Borrower or Deal Name: Charah Solutions Inc.

 

3.

Legal Name of Lender of Record for Signature Page:

Markit Entity Identifier (MEI) #:

Fund Manager Name (if applicable):

Legal Address from Tax Document of Lender of Record:

Country:

Address:

City:         State/Province:             Postal Code:

 

4.  Domestic Funding Address:

  

5.  Eurodollar Funding Address (if different than #4):

Street Address:    Street Address: Suite/ Mail Code:    Suite/ Mail Code: City:
            State:    City:             State: Postal Code:             Country:
   Postal Code:             Country:

 

6.

Lender’s Contact Information:

Syndicate level Information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her Institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

  

Secondary Credit Contact:

First Name:    First Name: Middle Name:    Middle Name: Last Name:    Last Name:
Title:    Title: Street Address:    Street Address: Suite/Mail Code:   
Suite/Mail Code: City:    City: State:    State: Postal Code:    Postal Code:
Country:    Country: Office Telephone #:    Office Telephone #: Office Facsimile
#:    Office Facsimile #: Work E-Mail Address:    Work E-Mail Address: SyndTrak
E-Mail Address:    SyndTrak E-Mail Address:

Additional SyndTrak User Access:

 

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

SyndTrak E-Mail Addresses:   

 

LOGO [g617007222.jpg]

Exhibit A – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)

   CONFIDENTIAL INFORMATION    2

 

 

 

Primary Operations Contact:    Secondary Operations Contact:
First:        MI:        Last:    First:        MI:        Last: Title:   
Title: Street Address:    Street Address: Suite/ Mail Code:    Suite/ Mail Code:
City:        State:    City:        State: Postal Code:        Country:   
Postal Code:        Country: Telephone:        Facsimile:   
Telephone:        Facsimile: E-Mail Address:    E-Mail Address: SyndTrak E-Mail
Address:    SyndTrak E-Mail Address:

Does Secondary Operations Contact need copy of notices?    YES  ☐    NO   ☐

 

Operations Closer Contact: First:         MI:         Last:

Title:

Street Address:

Suite/ Mail Code:

City:        State:

Postal Code:        Country:

Telephone:        Facsimile:

E-Mail Address:

 

Letter of Credit Contact:

  

Draft Documentation Contact or Legal Counsel:

First:        MI:        Last:    First:        MI:        Last: Title:   
Title: Street Address:    Street Address: Suite/ Mail Code:    Suite/ Mail Code:
City:        State:    City:        State: Postal Code:        Country:   
Postal Code:        Country: Telephone:        Facsimile:   
Telephone:        Facsimile: E-Mail Address:    E-Mail Address:

 

LOGO [g617007222.jpg]

Exhibit A – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)

   CONFIDENTIAL INFORMATION    3

 

 

 

7.

Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name:

ABA #:

City:        State:

Account #:

Account Name:

Attention:

 

8.

Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to

Bank Name:

ABA #:

City:        State:

Account #:

Account Name:

Attention:

Use Lender’s Fed Wire Payment Instructions in Section #7 above? YES  ☐  NO  ☐

 

9.

Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number
(TIN):                                                                 

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9    ☐    W-8BEN      ☐     W-8BEN-E    ☐    W-8ECI    ☐    W-8EXP    ☐    
W-8IMY     ☐

 

Tax Contact: First:        Ml:        Last: Title: Street Address: Suite/ Mail
Code: City:        State: Postal Code:        Country:
Telephone:        Facsimile: E-Mail Address: SyndTrak E-Mail Address:

NON–U.S. LENDER INSTITUTIONS

 

LOGO [g617007617007222.jpg]

Exhibit A – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)

   CONFIDENTIAL INFORMATION    4

 

 

 

1.

Corporations:

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.

 

2.

Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement.
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

Please refer to the instructions when completing this form

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*

Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g617007hello.jpg]

 

10.

Bank of America’s Payment Instructions:

Pay to:           Bank of America, N.A.

    ABA # 026009593

    New York, NY

    Account #: 1366072250600

    Attn: Wire Clearing Acct for Syn Loans - LIQ

    Ref: Charah Solutions Inc.

 

LOGO [g617007617007222.jpg]

Exhibit A – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT B

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.   

Assignor[s]:                                                          
                                   

     

                                                             
                                                     

   2.   

Assignee[s]:                                                           
                                  

     

                                                             
                                                     

     

                  [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit B – Form of Assignment and Assumption



--------------------------------------------------------------------------------

3.    Borrower:    Charah Solutions, Inc., a Delaware corporation 4.   
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement,
dated as of September 21, 2018 among Charah Solutions, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
L/C Issuer, and Swingline Lender 6.    Assigned Interest:   

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number            $        $          %               $        $          %     
         $        $          %     

 

[7.

Trade Date:                     ]10

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[Remainder Of Page Intentionally Left Blank]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Closing Date Term Commitment”, “Delayed Draw Term Loan
Commitment”, etc.).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit B – Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:                                     
                                                            
Name:                                     
                                                      

Title:                                                                   
                          

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

[Consented to and]11 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent[, L/C Issuer and Swingline Lender]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

[Consented to:]12

 

[CHARAH SOLUTIONS, INC., as Borrower]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit B – Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit B – Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

Exhibit B – Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT C

Form of Compliance Certificate

Financial Statement Date: [________, ____]

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                                        ] of the Borrower, and
that, as such, [he/she] is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on behalf of the
Borrower and the other Loan Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited Consolidated financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements fairly
present in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

 

1 

This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct on and as of the date hereof and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects on and as
of the date hereof, and except that for purposes of this Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Certificate is delivered.

5. The financial covenant analyses and information and Applicable Rate set forth
on Schedule 1 attached hereto are true and accurate on and as of the date of
this Certificate [and the Loan Parties are in compliance with the financial
covenants contained in Section 7.11 of the Credit Agreement as shown on Schedule
1].

6. The attached Schedule 2 sets forth updated Schedules to the Credit Agreement
and updated Schedules to the Security Agreement to the extent required to make
the representation related to such Schedule true and correct as of the date of
this Certificate.

7. The attached Schedule 3 sets forth an updated schedule of costs in excess of
earnings and billings in excess of earnings by project.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
its duly authorized officer as of the date of this Certificate set forth above.

 

CHARAH SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

Financial Statement Date: [                    ,             ] (“Statement
Date”)

[To be attached.]

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate

Updated Schedules to the Credit Agreement

Schedules 5.20(a) and 5.20(b)[2]

[See attached]

 

 

2 

To include as applicable.

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

Updated Schedules to the Security Agreement

Schedules 3(g), 3(h), 3(k) and 3(l)[1]

[See attached]

 

 

1 

To include as applicable.

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

Schedule 3

to Compliance Certificate

Updated Schedule of Costs in Excess of Earnings and

Billings in Excess of Earnings by Project

 

Exhibit C – Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

Form of Joinder Agreement

This JOINDER AGREEMENT (this “Agreement”), dated as of [                    ],
is by and among [                    ] (the “Joining Guarantor”), Charah
Solutions, Inc., a Delaware corporation (the “Borrower”), and Bank of America,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement, dated as of
September 21, 2018 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and the Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.

The Joining Guarantor is an additional Subsidiary of a Loan Party, and,
consequently, the Loan Parties are required by Section 6.12 of the Credit
Agreement to cause the Joining Guarantor to become a “Guarantor” thereunder.

Accordingly, the Joining Guarantor and the Borrower hereby agree as follows with
the Administrative Agent, for the benefit of the Lenders:

1. The Joining Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Guarantor will be deemed to be a party
to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Joining Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including, without limitation (a) all of the
representations and warranties set forth in Article V of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VI
and VII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Joining Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Secured Obligations in accordance with Article X of the Credit Agreement.

2. Each of the Joining Guarantor and the Borrower hereby agree that all of the
representations and warranties contained in Article V of the Credit Agreement
and each other Loan Document are true and correct as of the date hereof.

3. The Joining Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Guarantor will be deemed to be a party
to the Security Agreement, and shall have all the rights and obligations of an
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The Joining Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Security Agreement. Without limiting the
generality of the foregoing terms of this Paragraph 3, the Joining Guarantor
hereby grants, pledges and assigns to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in, and a right of set off, to
the extent applicable, against any and all right, title and interest of the
Joining Guarantor in and to the Collateral (as such term is defined in Section 2
of the Security Agreement) of the Joining Guarantor.

4. The Joining Guarantor acknowledges and confirms that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule 1.

 

Exhibit D – Form of Joinder Agreement



--------------------------------------------------------------------------------

5. The Borrower confirms that the Credit Agreement is, and upon the Joining
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Joining Guarantor
becoming a Guarantor the term “Obligations,” as used in the Credit Agreement,
shall include all obligations of the Joining Guarantor under the Credit
Agreement and under each other Loan Document.

6. Each of the Borrower and the Joining Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

7. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 11.14 and 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit D – Form of Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Joining Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

JOINING GUARANTOR:   

[                        ]

 

   By:                                     
                                                                                
   Name:                                     
                                                                             
Title:                                    
                                                                             

 

BORROWER:    CHARAH SOLUTIONS, INC.,   

a Delaware corporation

 

   By:                                     
                                                                                
   Name:                                     
                                                                             
Title:                                    
                                                                             

 

Acknowledged, accepted and agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

Exhibit D – Form of Joinder Agreement



--------------------------------------------------------------------------------

Schedule 1

to Joinder Agreement

Schedules to Credit Agreement and Collateral Documents

[Joining Guarantor/Borrower to provide]

 

Exhibit D – Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT E

Form of Loan Notice

Date: [___________, _____]

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned hereby requests (select one):

 

  ☐

A Borrowing of [Revolving][Term] Loans

 

  ☐

A conversion of [Revolving][Term] Loans

 

  ☐

A continuation of [Revolving][Term] Loans16

 

  1.

On                      (a Business Day) (the “Credit Extension Date”)

 

  2.

In the amount of $                        .

 

  3.

[Comprised of                                      (Type of Loan requested)]17

 

  4.

For Eurodollar Rate Loans: with an Interest Period of ___ months.

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Credit Agreement.]18

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Credit
Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[Remainder of page intentionally left blank; signature page follows]

 

 

16 

Select only for Eurodollar Rate Loans.

17 

Include this sentence in the case of a Borrowing or a conversion.

18 

Include this sentence in the case of a Revolving Borrowing.

 

Exhibit E – Form of Loan Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this notice to be executed by its
duly authorized officer as of the date of this notice set forth above.

 

CHARAH SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit E – Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT F

Form of Revolving Note

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of September 21, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit F – Form of Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note as of the
date first set forth above.

 

BORROWER:

CHARAH SOLUTIONS, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit F – Form of Revolving Note



--------------------------------------------------------------------------------

EXHIBIT G

Form of Secured Party Designation Notice

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[________________]

as a [Cash Management Bank] [Hedge Bank]

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit G – Form of Secured Party Designation Notice



--------------------------------------------------------------------------------

EXHIBIT H

Form of Solvency Certificate

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned, the Chief Financial Officer of the Borrower, is familiar with
the properties, businesses, assets and liabilities of the Loan Parties and is
duly authorized to execute this certificate on behalf of the Borrower and the
other Loan Parties.

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Borrower and its Subsidiaries as
the undersigned deems necessary and prudent for the purpose of providing this
Solvency Certificate (this “Certificate”). The undersigned acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this Certificate in connection with the making of Credit Extensions and the
other transactions contemplated under the Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which form the basis for the representations made in this
Certificate are reasonable and are made in good faith as of the date hereof.

Based on the foregoing, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement and each
other Loan Document, including, without limitation, the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement:

(a) The fair value of the property of the Borrower and its Subsidiaries on a
Consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries on a Consolidated
basis.

(b) The present fair salable value of the assets of the Borrower and its
Subsidiaries on a Consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries on a
Consolidated basis, on their debts as they become absolute and matured.

(c) The Borrower and its Subsidiaries on a Consolidated basis, do not intend to,
and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature.

 

Exhibit H – Form of Solvency Certificate



--------------------------------------------------------------------------------

(d) The Borrower and its Subsidiaries are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the Borrower and its Subsidiaries’ property would constitute unreasonably small
capital.

(e) The Borrower and its Subsidiaries on a Consolidated basis, are able to pay
their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business.

(f) The amount of contingent liabilities at any time have been computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit H – Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first set forth above.

 

CHARAH SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                       Title:       Chief
Financial Officer

Exhibit H – Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT I

Form of Swingline Loan Notice

 

TO:

Bank of America, N.A., as Administrative Agent and Swingline Lender

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned hereby requests a Swingline Loan:

 

  1.

On                  (a Business Day) (the “Credit Extension Date”)

 

  2.

In the amount of $                    .

The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.04(a) of the Credit Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

CHARAH SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Exhibit I – Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT J

Form of Term Note

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 21, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made by the Lender from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature pages follow]

Exhibit J – Form of Term Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Note as of the date
first set forth above.

 

BORROWER:

CHARAH SOLUTIONS, INC.

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Exhibit J – Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT K

Form of Secretary’s Certificate

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned Responsible Officer of [                    ] (the “Company”)
hereby certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company and all amendments thereto as in effect on the date hereof
certified as of a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] [members] [managers] [partners] of the
Company on [                    ]. Such resolutions have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the certificates
of good standing, existence or its equivalent of the Company certified as of a
recent date by the appropriate Governmental Authorities of the state of
[incorporation] [organization] of the Company.

5. The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes (if applicable) and the other Loan Documents to be issued
pursuant thereto:

 

Name

 

Office

 

Signature

Exhibit K – Form of Secretary’s Certificate



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
certificate.

[Remainder of page intentionally left blank; signature page follows]

Exhibit K – Form of Secretary’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year set forth above.

 

[______________]

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

I,                                         , the
                                         of the Company, hereby certify that
                                         is the duly elected and qualified
                                         of the Company and that his/her true
and genuine signature is set forth above.

 

[______________]

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Exhibit K – Form of Secretary’s Certificate



--------------------------------------------------------------------------------

EXHIBIT L-1

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 21,
2018, by and among Charah Solutions, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN/W-8BEN-E. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (b) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF FOREIGN LENDER]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

Date: ________ __, ___

Exhibit L-1 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-2

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 21,
2018, by and among Charah Solutions, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN/W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

Date: ________ __, ____

Exhibit L-2 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-3

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 21,
2018, by and among Charah Solutions, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the participation in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN/W-8BEN-E or
(b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN/W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

Date: ________ __, ____

Exhibit L-3 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L-4

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 21,
2018, by and among Charah Solutions, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN/W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN/W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (ii) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

Date: ________ __, ___

 

Exhibit L-4 – Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT M

Form of Landlord Waiver

CONSENT TO REMOVAL OF PERSONAL PROPERTY

LOCATED ON REAL PROPERTY [19]

This Consent to Removal of Personal Property Located on Real Property (this
“Agreement”) is made by the undersigned in favor of Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement defined below). The
undersigned has an interest either as owner, lessor, mortgage holder, or trust
deed holder in the real property (the “Real Property”) situated at
[                    ] and the legal description for such Real Property is
attached as Exhibit A.

The Administrative Agent has agreed to extend certain Loans and other financial
accommodations to Charah Solutions, Inc., a Delaware corporation (the
“Borrower”), under that certain Credit Agreement, dated as of September 21, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement), among the Borrower,
the Guarantors party thereto, the lenders from time to time party thereto and
the Administrative Agent. To secure the Obligations under the Credit Agreement,
the Borrower is party to that certain Security Agreement dated as of
September 21, 2018, under which the Borrower has granted to the Administrative
Agent a security interest in and to the personal property collateral described
therein (the “Personal Property”). The Personal Property may include machinery,
equipment, furniture, inventory, and other goods, some or all of which may now
or hereafter be located on the Real Property. As a condition to extending the
Loans and other financial accommodations to the Borrower, the Administrative
Agent requires the undersigned’s consent to the removal of the Personal
Property.

To induce the Administrative Agent to extend financial accommodations to the
Borrower, the undersigned agrees as follows:

 

1.

The Personal Property shall be deemed to be personal property and shall not be
considered a part of the Real Property, regardless of whether or by what means
it is or may become attached or affixed to the Real Property.

 

2.

To the extent the undersigned has any interest in or lien on the Personal
Property, the undersigned hereby subordinates such interest or lien to the
security interest which the Administrative Agent now has or may hereafter
acquire in the Personal Property.

 

3.

The undersigned consents to the Administrative Agent (on behalf of the Secured
Parties), its agents, employees and invitees entering upon the Real Property for
the purpose of exercising any right the Administrative Agent or any other
Secured Party may have with respect to the Personal Property under the terms of
any security agreement and otherwise pursuant to applicable law, and to do any
or all of the following with respect to the Personal Property: assemble, have
appraised, display, operate, maintain, remove, repair, prepare for public or
private sale, exhibit, and sell; provided that the Administrative Agent
reimburses the undersigned for the reasonable cost to repair any physical damage
to the Real Property caused by the removal of the Personal Property, taking into
account the prior state of the Real Property and normal wear and tear.

 

 

19 

Agreement to be modified appropriately if a Guarantor is lessee. Form set up for
the Borrower as lessee.

 

Exhibit M – Form of Landlord Waiver



--------------------------------------------------------------------------------

4.

If the undersigned is or becomes the owner of the Real Property, and the
Borrower fails to make any payment of rent to the undersigned after the
expiration of any grace, notice and/or cure periods provided in the underlying
lease between the undersigned and the Borrower, the undersigned shall notify the
Administrative Agent.

 

5.

Should the undersigned for any reason terminate or refuse the right of the
Borrower to locate the Personal Property on the Real Property, the undersigned
shall give to the Administrative Agent not less than sixty (60) days advance
written notice of the termination or refusal to renew.

Except to the extent that any law of the United States may apply, this Agreement
shall be governed and interpreted according to the laws of New York, without
regard to any choice of law, rules or principles to the contrary. Nothing in
this paragraph shall be construed to limit or otherwise affect any rights or
remedies of the Administrative Agent under federal law.

Dated: __________, 20__

 

[____________], a [_______]

 

By:                                     
                                                             Printed
Name:                                        
                                    Title:                                     
                                                        

 

Exhibit M – Form of Landlord Waiver



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Real Property

[Description to be inserted]

 

Exhibit M – Form of Landlord Waiver



--------------------------------------------------------------------------------

EXHIBIT N

Form of Officer’s Certificate

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

Pursuant to the terms of Section 4.01 of the Credit Agreement, a Responsible
Officer of the Borrower hereby certifies on behalf of the Loan Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:

(a) Each of the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and of each Loan Party contained in each other
Loan Document are true and correct in all material respects (or, in the case of
any such representation and warranty that is subject to materiality or Material
Adverse Effect qualifications, in all respects) on and as of the Closing Date.

(b) All board of director, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of the
Credit Agreement and consummation of the transactions contemplated thereunder
have been obtained.

(c) Since December 31, 2017, there has not occurred a Material Adverse Effect or
any changes, events, occurrences or circumstances that would reasonably be
expected to have a Material Adverse Effect.

[(d) Attached hereto as Exhibit A is a true, correct and complete copy of the
documentation related to any Subordinated Debt and all exhibits, schedules and
annexes thereto as of the Closing Date.]

Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
certificate.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit N – Form of Officer’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Officer’s Certificate as
of the day and year first written above.

 

CHARAH, SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit N – Form of Officer’s Certificate



--------------------------------------------------------------------------------

Exhibit A

to Officer’s Certificate

Subordinated Debt Documents

[To be attached.]

 

Exhibit N – Form of Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT O

Form of Authorization to Share Insurance Information

 

TO:

Insurance Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

 

Grantor:    [Insert Applicable Loan Party Name] (the “Grantor”) Administrative
Agent:    Bank of America, N.A., as Administrative Agent    Mail Code:
NC1-001-05-45    101 N. Tryon Street, 5th Floor    Charlotte, NC 28255   

Attention: MAC Legal Insurance Monitoring

 

   With a copy to:    Bank of America, N.A.    414 Union Street, 2nd Floor   
Mail Code: TN1-100-02-09    Nashville, TN 37219    Attention: Ryan Vetsch Policy
Number:    [Insert Applicable Policy Number] Insurance Company/Agent:    [Insert
Applicable Insurance Company/Agent] (the “Insurance Agent”) Insurance Company
Address:    [Insert Insurance Company’s Address] Insurance Company Telephone
No.:    [Insert Insurance Company’s Telephone No.] Insurance Company Fax No.:   
[Insert Insurance Company’s Fax No.]

The Grantor hereby authorizes the Insurance Agent to send evidence of all
insurance to the Administrative Agent, as may be requested by the Administrative
Agent, together with requested insurance policies, certificates of insurance,
declarations and endorsements.

Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
certificate.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit O – Form of Authorization to Share Insurance Information



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this authorization as of the
day and year first written above.

 

[GRANTOR]

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit O – Form of Authorization to Share Insurance Information



--------------------------------------------------------------------------------

EXHIBIT P

Form of Notice of Loan Prepayment

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of September 21, 2018, by and among Charah Solutions,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

This Notice of Loan Prepayment is delivered to you pursuant to Section 2.05 of
the Credit Agreement.

 

  1.

The Borrower hereby provides notice to the Administrative Agent that shall
prepay the following Loans in the following amount(s):                         .
(Complete with an amount in accordance with Section 2.05 of the Credit
Agreement.)

 

  2.

The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ☐

a Swingline Loan

 

  ☐

a Revolving Loan

 

  ☐

a Term Loan

 

  3.

The Borrower shall prepay the above-referenced Loan(s) on the following Business
Day: _______________.

 

  4.

Comprised of                                  (Specify each Type of Loan to be
prepaid)

 

  5.

For Eurodollar Rate Loans: with an Interest Period of          months.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit P – Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Loan Prepayment
as of the day and year first written above.

 

CHARAH SOLUTIONS, INC.,

a Delaware Corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit P – Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

EXHIBIT Q

Form of Funding Indemnity Letter

 

TO:

Bank of America, N.A., as Administrative Agent

Lenders to the Credit Agreement (as hereinafter defined)

 

RE:

Credit Agreement, to be dated on or about September 21, 2018, by and among
Charah Solutions, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

 

DATE:

[Date][1]

 

 

This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lenders.

The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on September 21, 2018 (the “Effective
Date”). On the Effective Date, the Borrower wishes to borrow the Loans described
in the Loan Notice(s) delivered in connection with this letter agreement as
Eurodollar Rate Loans (the “Effective Date Eurodollar Rate Loans”).

The Borrower acknowledges that (a) in order to accommodate the foregoing
request, the Lenders are making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Credit Agreement will become
effective as of the Effective Date, (c) the Lenders will not make such Effective
Date Eurodollar Rate Loans unless the Credit Agreement has been fully executed
and the requirements set forth in Article IV of the Credit Agreement are
satisfied (the “Funding Requirements”), and (d) if the Funding Requirements are
not satisfied on or before the Effective Date, the Lenders may sustain funding
losses as a result of such failure to close on such date.

In order to induce the Lenders to make the funding arrangements necessary to
make the Effective Date Eurodollar Rate Loans on the Effective Date, the
Borrower agrees promptly upon demand to compensate each Lender for and hold each
Lender harmless from any loss, cost or expense including the cost of counsel)
which such Lender may incur (a) as a consequence of any failure to (i) satisfy
the Funding Requirements or (ii) borrow the Effective Date Eurodollar Rate Loans
on the Effective Date from such Lender for any reason whatsoever (including the
failure of the Credit Agreement to become effective) or (b) in connection with
the preparation, administration or enforcement of, or any dispute arising under,
this Funding Indemnity Letter. For purposes of calculating amounts payable by
the Borrower to any Lender under this paragraph, the provisions of Section 3.05
of the Credit Agreement shall apply as if the Credit Agreement were in effect
with respect to the Effective Date Eurodollar Rate Loans (regardless of whether
the Credit Agreement ever becomes effective).

 

1 

NTD: To be three (3) Business Days prior to the date of the proposed Borrowing.

 

Exhibit Q – Form of Funding Indemnity Letter



--------------------------------------------------------------------------------

This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Exhibit Q – Form of Funding Indemnity Letter



--------------------------------------------------------------------------------

Sincerely,

 

CHARAH SOLUTIONS, INC.,

a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit Q – Form of Funding Indemnity Letter